

EXECUTION VERSION

















--------------------------------------------------------------------------------


 
LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT
 
Dated as of December 28, 2006
 
Among
 
FIRSTENERGY CORP.,
as Obligor,


THE LENDERS NAMED HEREIN,
as Lender,


and


WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS, LLC
as Administrative Agent and as Fronting Bank



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
                                                        Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
12
SECTION 1.03
Accounting Terms
12
SECTION 1.04
Certain Reverences
12

 
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTER OF CREDIT


SECTION 2.01
The Pro-Rata Advances
12
SECTION 2.02
Making the Pro-Rata Advances
13
SECTION 2.03
Reserved
14
SECTION 2.04
Letters of Credit
14
SECTION 2.05
Fees
20
SECTION 2.06
Adjustment of the Commitments
20
SECTION 2.07
Repayment of Advances
20
SECTION 2.08
Interest on Advances
20
SECTION 2.09
Additional Interest on Advances
21
SECTION 2.10
Interest Rate Determination
21
SECTION 2.11
Conversion of Advances
22
SECTION 2.12
Prepayments
23
SECTION 2.13
Increased Costs
23
SECTION 2.14
Illegality
24
SECTION 2.15
Payments and Computations
25
SECTION 2.16
Taxes
26
SECTION 2.17
Sharing of Payments, Etc.
28
SECTION 2.18
Noteless Agreement; Evidence of indebtedness
28
SECTION 2.19
Reserved
28
SECTION 2.20
Reserved
28

 
ARTICLE III CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
 
SECTION 2.21
Conditions Precedent to Effectiveness
29
SECTION 2.22
Conditions Precedent to Issuance of Letter of Credit
30
SECTION 2.23
Conditions Precedent to Conversions
30

 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01
Representations and Warranties of the Obligor
31

 
ARTICLE V COVENANTS OF THE OBLIGOR
 
SECTION 4.01
Affirmative Covenants of the Obligor
34
SECTION 4.02
Debt to Capitalization Ratio
36
SECTION 4.03
Negative Covenants of the Obligor
36

 


i

--------------------------------------------------------------------------------


 
ARTICLE VI EVENTS OF DEFAULT
 
SECTION 5.01
Events of Default
38

 
ARTICLE VII THE ADMINISTRATIVE AGENT
 
SECTION 6.01
Authorization and Action
41
SECTION 6.02
Administrative Agent's Reliance, Etc.
41
SECTION 6.03
FIST, Wachovia and Affiliates
42
SECTION 6.04
Lender Credit Decision
42
SECTION 6.05
Indemnification
42
SECTION 6.06
Successor Administrative Agent
43

 
ARTICLE VIII MISCELLANEOUS
 
SECTION 7.01
Amendments, Etc.
43
SECTION 7.02
Notices, Etc.
44
SECTION 7.03
Electronic Communications
44
SECTION 7.04
No Waiver; Remedies
45
SECTION 7.05
Costs and Expenses, Indemnification
46
SECTION 7.06
Right of Set-off
47
SECTION 7.07
Binding Effect
47
SECTION 7.08
Assignments and Participations
47
SECTION 7.09
Governing Law
51
SECTION 7.10
Consent to Jurisdiction; Waiver of Jury Trial
51
SECTION 7.11
Severability
51
SECTION 7.12
Entire Agreement
51
SECTION 7.13
Execution in Counterparts
51
SECTION 7.14
USA PATRIOT Act Notice
52


 

ii
 


--------------------------------------------------------------------------------



    SCHEDULES AND EXHIBITS
                

 Schedule I
 -
 List of Commitments and Lending Offices
 
   Exhibit A
 -
 Form of Assignment and Acceptance  Exhibit B
 -
 Form of Note  Exhibit C
 -
 Form of Letter of Credit  Exhibit D
 -
 Form of Notice of Pro Rata Borrowing  Exhibit E
 -
 Reserved  Exhibit F
 -
 Form of Letter of Credit Request  Exhibit G
 -
 Form of Opinion of Gary D. Benz, Esq.  Exhibit H
 -
 Form of Opinion of Akin Gump Strauss Hauer & Feld LLP  Exhibit I
 -
 Reserved


iii
 


--------------------------------------------------------------------------------




LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT




LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT (this “Agreement”), dated as of
December 28, 2006, among FIRSTENERGY CORP., an Ohio corporation (the “Obligor”),
the Banks and other financial institutions (the “Banks”) listed on the signature
pages hereof and Wachovia Fixed Income Structured Trading Solutions, LLC
(“FIST”), as Administrative Agent (the “Administrative Agent”) for the Lenders
hereunder and the fronting bank (the “Fronting Bank”).


PRELIMINARY STATEMENTS


(1) The Obligor has requested the Fronting Bank to issue, and the Fronting Bank
agrees to issue, its irrevocable standby letter of credit, in substantially the
form of Exhibit A (as it may from time to time be extended or amended pursuant
to the terms of this Agreement, being the “Letter of Credit”) in the amount of
$489,798,710 to Wachovia Bank, National Association, as administrative agent
under the Letter of Credit and Term Loan Agreement, dated as of December 5, 2006
(the “Primary Reimbursement Agreement”), among the FirstEnergy Nuclear
Generation Corp. (“Nuclear”), Wachovia Bank, National Association (“Wachovia”),
as administrative agent and fronting bank (in such capacity, the “Beneficiary”),
and the participating banks parties thereto.
 
(2)  The Obligor will derive substantial direct and indirect benefits from the
transactions contemplated by the Primary Reimbursement Agreement.
 
(3) The execution and delivery of this Agreement and the issuance of the Letter
of Credit is a condition precedent to the release of the guaranty of the Obligor
of the obligations of Nuclear under the Primary Reimbursement Agreement.
 
NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:
 
 
ARTICLE I  
DEFINITIONS AND ACCOUNTING TERMS
            SECTION 1.01.  Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Administrative Agent” has the meaning set forth in the preamble hereto.
 
“Advance” means a Pro-Rata Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
 
“Agreement” means this Letter of Credit and Reimbursement Agreement, as amended,
modified and supplemented from time to time.
 
“Alternate Base Rate” means, for any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times be equal to the higher of (i) the rate of interest announced publicly by
Wachovia, from time to time, as its “base rate” and (ii) the sum of 1/2 of 1%
per annum plus the Federal Funds Rate in effect from time to time.
 


--------------------------------------------------------------------------------



“Alternate Base Rate Advance” means an Alternate Base Rate Pro-Rata Advance.
 
“Alternate Base Rate Pro-Rata Advance” means a Pro-Rata Advance that bears
interest as provided in Section 2.08(a).
 
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction (including those
pertaining to health, safety or the environment or otherwise).
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance, and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Applicable Margin” means 30 basis points per annum.
 
“Approval” means the SEC Order.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A hereto.
 
“ATSI” means American Transmission Systems Incorporated, an Ohio Corporation.
 
“Available Commitment” means, for each Lender, the excess of such Lender’s
Commitment over such Lender’s Percentage of the Outstanding Credits. “Available
Commitments” shall refer to the aggregate of the Lenders’ Available Commitments
hereunder.
 
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended from time
to time, and any Federal law with respect to bankruptcy, insolvency,
reorganization, liquidation, moratorium or similar laws affecting creditors’
rights generally.
 
“Banks” has the meaning set forth in the preamble hereto.
 
“Beneficiary” has the meaning set forth in the preamble hereto.
 
“Borrowing” means a Pro-Rata Borrowing.
 
“Business Day” means a day of the year on which banks are not required or
authorized to close in Charlotte, North Carolina or Akron, Ohio and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
 
“CEI” means The Cleveland Electric Illuminating Company, an Ohio corporation.


“Change of Control” has the meaning set forth in Section 6.01(j).
 
“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the applicable regulations thereunder.
 

2

--------------------------------------------------------------------------------



“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.08(c), as such amount may be
reduced pursuant to Section 2.06(a).
 
“Consolidated Debt” means at any date of determination the aggregate
Indebtedness of the Obligor and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP, but shall not include
(i) Nonrecourse Indebtedness of the Obligor and any of its Subsidiaries,
(ii) obligations under leases that shall have been or should be, in accordance
with GAAP, recorded as operating leases in respect of which the Obligor or any
of its Consolidated Subsidiaries is liable as a lessee, (iii) the aggregate
principal amount of Stranded Cost Securitization Bonds of the Obligor and its
Consolidated Subsidiaries and (iv) the aggregate principal amount of Trust
Preferred Securities and Junior Subordinated Deferred Interest Obligations not
exceeding 15% of the Total Capitalization of the Obligor and its Consolidated
Subsidiaries (determined, for purposes of such calculation, without regard to
the amount of Trust Preferred Securities and Junior Subordinated Deferred
Interest Debt Obligations outstanding of the Obligor); provided that the amount
of any mandatory principal amortization or defeasance of Trust Preferred
Securities or Junior Subordinated Deferred Interest Debt Obligations prior to
the Termination Date shall be included in this definition of Consolidated Debt.
 
“Commitment Letter” means that certain Commitment Letter dated November 29, 2006
from Wachovia Bank, National Association and Wachovia Fixed Income Structured
Trading Solutions, LLC to the Obligor and Nuclear, as amended supplemented or
otherwise modified from time to time in accordance with its terms.
 
“Consolidated Subsidiary” means, as to any Person, any Subsidiary of such Person
the accounts of which are or are required to be consolidated with the accounts
of such Person in accordance with GAAP.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Obligor and its Subsidiaries, are treated as a single
employer under Section 414(b) or 414(c) of the Code.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Pro-Rata
Advances of one Type into Pro-Rata Advances of another Type or the selection of
a new, or the renewal of the same, Interest Period for Pro-Rata Eurodollar Rate
Advances pursuant to Section 2.10 or 2.11.
 
“Date of Issuance” means the date of issuance by the Fronting Bank of the Letter
of Credit under this Agreement which shall be on or before January 31, 2007.
 
“Debt to Capitalization Ratio” means the ratio of Consolidated Debt of the
Obligor to Total Capitalization of the Obligor.
 
“Default Rate” means a per annum rate 2% greater than the rate which would
otherwise be applicable (or if no rate is applicable, whether in respect of
interest, fees or other amounts, then the Alternate Base Rate plus 2%).
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent.
 

3

--------------------------------------------------------------------------------



“Drawing” means any drawing by the Beneficiary under the Letter of Credit.
 
“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States, or any State thereof; (ii) a commercial bank organized under the
laws of any other country that is a member of the OECD or has concluded special
lending arrangements with the International Monetary Fund associated with its
“General Arrangements to Borrow”, or a political subdivision of any such
country, provided that such bank is acting through a branch or agency located in
the United States; (iii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership or other entity) engaged
generally in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business; (iv) the central bank of any country that
is a member of the OECD; or (v) any Bank; provided, however, that (A) any Person
described in clause (i), (ii), (iii) or (iv) above shall also (x) have
outstanding unsecured indebtedness that is rated A- or better by S&P or A3 or
better by Moody’s (or an equivalent rating by another nationally recognized
credit rating agency of similar standing if neither of such corporations is in
the business of rating unsecured indebtedness of entities engaged in such
businesses) and (y) have combined capital and surplus (as established in its
most recent report of condition to its primary regulator, if applicable) of not
less than $250,000,000 (or its equivalent in foreign currency), (B) any Person
described in clause (ii), (iii) or (iv) above shall, on the date on which it is
to become a Lender hereunder, be entitled to receive payments hereunder without
deduction or withholding of any United States Federal income taxes (as
contemplated by Section 2.16(d)) and (C) any Person described in clause (i),
(ii), (iii) or (iv) above shall, in addition, be reasonably acceptable to the
Administrative Agent and the Fronting Bank.
 
“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued thereunder, each as amended, modified
and in effect from time to time.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent.
 

4

--------------------------------------------------------------------------------



“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Advance
made in connection with any Borrowing, the interest rate per annum at which
eurodollar deposits are offered in the London interbank market for a term
equivalent to such Interest Period determined by reference to Telerate page 3750
at 11:00 a.m. (London time) two Business Days before the first day of such
Interest Period for a period equal to such Interest Period. If such rate is not
available at such time for any reason, then the “Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Advance being made, continued or converted by FIST in connection
with such Borrowing with a term equivalent to such Interest Period that would be
offered by Wachovia’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
 
“Eurodollar Rate Advance” means a Eurodollar Rate Pro-Rata Advance.
 
“Eurodollar Rate Pro-Rata Advance” means a Pro-Rata Advance that bears interest
as provided in Section 2.08(b).
 
“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.
 
“Event of Default” has the meaning set forth in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, and the regulations
promulgated thereunder, in each case as amended and in effect from time to time.
 
“Expiration Date” means, with respect to the Letter of Credit, its stated
expiration date.
 
“Extension of Credit” means the making of any Advance or the issuance or
amendment (including, without limitation, an extension or renewal) of the Letter
of Credit.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the quotations
for such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by it.
 
“FERC” means the Federal Energy Regulatory Commission or successor organization.
 

5

--------------------------------------------------------------------------------



"FERC PUHCA 2005 Filing" means the informational filing submitted to the FERC on
February 21, 2006, pursuant to the Public Utility Holding Company Act of 2005
and the FERC's Order No. 667, which enabled the Obligor, as applicable, to
continue to rely on the financing authorizations authorized in the SEC Order.
 
“FES” means FirstEnergy Solutions Corp., an Ohio corporation.
 
“First Mortgage Indenture” means, with respect to any Significant Subsidiary, an
indenture or similar instrument pursuant to which such Person may issue bonds,
notes or similar instruments secured by a lien on all or substantially all of
such Person’s fixed assets.
 
“FIST” has the meaning set forth in the preamble hereto.
 
“Fronting Bank” has the meaning set forth in the preamble hereto.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
 
“Generation Transfers” has the meaning set forth in Section 5.03(b) .
 
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority (other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of any Loan Document or have a material adverse
effect on the transactions contemplated by any Loan Document or any material
rights, power or remedy of any Person thereunder or any other action in respect
of any Governmental Authority).
 
“Governmental Authority” means any Federal, state, county, municipal, foreign,
international, regional or other governmental authority, agency, board, body,
instrumentality or court.
 
“Hostile Acquisition” means any Target Acquisition (as defined below) involving
a tender offer or proxy contest that has not been recommended or approved by the
board of directors (or similar governing body) of the Person that is the subject
of such Target Acquisition prior to the first public announcement or disclosure
relating to such Target Acquisition. As used in this definition, the term
“Target Acquisition” means any transaction, or any series of related
transactions, by which any Person directly or indirectly (i) acquires all or
substantially all of the assets or ongoing business of any other Person, whether
through purchase of assets, merger or otherwise, (ii) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
such Person that have ordinary voting power for the election of directors or
(iii) otherwise acquires control of more than a 50% ownership interest in any
such Person.
 

6

--------------------------------------------------------------------------------



“Indebtedness” of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, or with respect to deposits or
advances of any kind, or for the deferred purchase price of property or
services, (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (iii) all obligations of such Person upon which
interest charges are customarily paid, (iv) all obligations under leases that
shall have been or should be, in accordance with GAAP, recorded as capital
leases in respect of which such Person is liable as lessee, (v) liabilities in
respect of unfunded vested benefits under Plans, (vi) withdrawal liability
incurred under ERISA by such Person or any of its affiliates to any
Multiemployer Plan, (vii) reimbursement obligations of such Person (whether
contingent or otherwise) in respect of letters of credit, bankers acceptances,
surety or other bonds and similar instruments, (viii) all Indebtedness of others
secured by a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (ix) obligations of such Person under direct or
indirect guaranties in respect of, and obligations (contingent or otherwise) to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, indebtedness or obligations of others of the kinds referred to
above.
 
“Interest Period” means, for each Eurodollar Rate Advance made as part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Advance into a Eurodollar Rate
Advance and ending on the last day of the period selected by the Obligor
pursuant to the provisions below and, thereafter, each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of the period selected by the Obligor pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months, as the Obligor may, upon notice received by the
Administrative Agent not later than 11:00 a.m., Charlotte, North Carolina time,
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
 
(i) the Obligor may not select any Interest Period that ends after the
Termination Date;
 
(ii) Interest Periods commencing on the same date for Advances made as part of
the same Borrowing shall be of the same duration;
 
(iii) no more than 15 different Interest Periods shall apply to outstanding
Eurodollar Rate Advances on any date of determination;
 
(iv) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
 
(iv) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month.
 
“JCP&L” means Jersey Central Power & Light Company, a New Jersey corporation.
 
“Junior Subordinated Deferred Interest Debt Obligations” means subordinated
deferrable interest debt obligations of the Obligor or one of its Subsidiaries
(A) for which the maturity date is subsequent to the Termination Date and (B)
that are fully subordinated in right of payment to the Indebtedness hereunder.
 
“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 8.08.
 

7

--------------------------------------------------------------------------------



“Letter of Credit” has the meaning set forth in Section 2.04(a).
 
“Letter of Credit Cash Cover” has the meaning set forth in Section 6.01.
 
“Letter of Credit Request” has the meaning set forth in Section 2.04(c).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
“Loan Documents” means this Agreement, any Note, the Letter of Credit and the
Commitment Letter.
 
“Majority Lenders” means, at any time prior to the Termination Date, Lenders
having in the aggregate more than 50% of the Commitments (without giving effect
to any termination in whole of the Commitments pursuant to Section 6.01) and at
any time on or after the Termination Date, Lenders having more than 50% of the
then aggregate Outstanding Credits of the Lenders; provided, that for purposes
hereof, neither the Obligor, nor any of its Affiliates, if a Lender, shall be
included in (i) the Lenders having such amount of the Commitments or the
Advances or (ii) determining the total amount of the Commitments or the
Outstanding Credits.
 
“Margin Stock” has the meaning assigned to that term in Regulation U issued by
the Board of Governors of the Federal Reserve System, and as amended and in
effect from time to time.
 
“Met-Ed” means Metropolitan Edison Company, a Pennsylvania corporation.
 
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Nonrecourse Indebtedness” means any Indebtedness that finances the acquisition,
development, ownership or operation of an asset in respect of which the Person
to which such Indebtedness is owed has no recourse whatsoever to the Obligor or
any of its Affiliates other than:
 

 
(i)
recourse to the named obligor with respect to such Indebtedness (the “Debtor”)
for amounts limited to the cash flow or net cash flow (other than historic cash
flow) from the asset; and

 

 
(ii)
recourse to the Debtor for the purpose only of enabling amounts to be claimed in
respect of such Indebtedness in an enforcement of any security interest or lien
given by the Debtor over the asset or the income, cash flow or other proceeds
deriving from the asset (or given by any shareholder or the like in the Debtor
over its shares or like interest in the capital of the Debtor) to secure the
Indebtedness, but only if the extent of the recourse to the Debtor is limited
solely to the amount of any recoveries made on any such enforcement; and

 

8

--------------------------------------------------------------------------------




 
(iii)
recourse to the Debtor generally or indirectly to any Affiliate of the Debtor,
under any form of assurance, undertaking or support, which recourse is limited
to a claim for damages (other than liquidated damages and damages required to be
calculated in a specified way) for a breach of an obligation (other than a
payment obligation or an obligation to comply or to procure compliance by
another with any financial ratios or other tests of financial condition) by the
Person against which such recourse is available.

 
“Note” means any promissory note issued at the request of a Lender pursuant to
Section 2.18 in the form of Exhibit B hereto.
 
“Notice of Pro-Rata Borrowing” means a notice of a Pro-Rata Borrowing pursuant
to Section 2.02(a), which shall be substantially in the form of Exhibit D.
 
“Obligor” has the meaning set forth in the preamble hereto.
 
“OE” means Ohio Edison Company, an Ohio corporation.
 
“Organizational Documents” shall mean, as applicable to any Person, the charter,
code of regulations, articles of incorporation, by-laws, certificate of
formation, operating agreement, certificate of partnership, partnership
agreement, certificate of limited partnership, limited partnership agreement or
other constitutive documents of such Person.
 
“Other Taxes” has the meaning set forth in Section 2.16(b).
 
“Outstanding Credits” means, on any date of determination, an amount equal to
(i) the aggregate principal amount of all Advances outstanding on such date plus
(ii) the aggregate undrawn amount of the Letter of Credit outstanding on such
date plus (iii) the aggregate amount of Reimbursement Obligations outstanding on
such date (exclusive of Reimbursement Obligations that, on such date of
determination, are repaid with the proceeds of Advances made in accordance with
Section 2.04(f) and (g), to the extent the principal amount of such Advances is
included in the determination of the aggregate principal amount of all
outstanding Advances as provided in clause (i) of this definition). The
“Outstanding Credits” of a Lender on any date of determination shall be an
amount equal to the outstanding Advances made by such Lender plus the amount of
such Lender’s participation interest in the outstanding Letter of Credit and
Reimbursement Obligations included in the definition of “Outstanding Credits”.
 
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001), as in effect from time to time.


“Payment Date” means the date on which payment of a Drawing is made by the
Fronting Bank.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
 
“Penelec” means Pennsylvania Electric Company, a Pennsylvania corporation.
 
“Penn” means Pennsylvania Power Company, a Pennsylvania corporation.
 
“Percentage” means, in respect of any Bank on any date of determination, the
percentage obtained by dividing such Bank’s Commitment on such day by the total
of the Commitments on such day, and multiplying the quotient so obtained by
100%.
 

9

--------------------------------------------------------------------------------



“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means, at any time, an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of a member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.
 
“Primary Letters of Credit” has the meaning set forth in Commitment Letter.
 
“Primary Reimbursement Agreement” has the meaning set forth in the preamble
hereto.
 
“Pro-Rata Advance” means an advance by a Lender to the Obligor as part of a
Pro-Rata Borrowing pursuant to Section 2.01 and refers to an Alternate Base Rate
Pro-Rata Advance or a Eurodollar Rate Pro-Rata Advance, each of which shall be a
“Type” of Pro-Rata Advance, subject to Conversion pursuant to Section 2.10 or
2.11.
 
“Pro-Rata Borrowing” means a borrowing consisting of simultaneous Pro-Rata
Advances of the same Type made by each of the Banks pursuant to Section 2.01 or
Converted pursuant to Section 2.10 or 2.11.
 
“PUCO” means The Public Utilities Commission of Ohio or any successor thereto.
 
“Register” has the meaning set forth in Section 8.08(c).
 
“Reimbursement Obligation” means the obligation of the Obligor to reimburse the
Fronting Bank for any Drawing paid by the Fronting Bank pursuant to
Section 2.04(g).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“SEC Order” means the order issued by the SEC that authorized the Obligor to
obtain Extensions of Credit until February 8, 2006, which authorization was
extended through December 31, 2007, pursuant to the FERC PUHCA 2005 Filing.
 
“Significant Subsidiaries” means (i) each regulated energy Subsidiary of the
Obligor, including, but not limited to, OE, Penn, CEI, TE, JCP&L, Met-Ed and
Penelec and any successor to any of them, (ii) FES and ATSI, and (iii)  each
other Subsidiary of the Obligor the annual revenues of which exceed $100,000,000
or the total assets of which exceed $50,000,000.
 
“Stated Amount” means the maximum amount available to be drawn by the
Beneficiary under the Letter of Credit.
 

10

--------------------------------------------------------------------------------



“Stranded Cost Securitization Bonds” means any instruments, pass-through
certificates, notes, debentures, certificates of participation, bonds,
certificates of beneficial interest or other evidences of indebtedness or
instruments evidencing a beneficial interest that are secured by or otherwise
payable from non-bypassable cent per kilowatt hour charges authorized pursuant
to an order of a state commission regulating public utilities to be applied and
invoiced to customers of such utility. The charges so applied and invoiced must
be deducted and stated separately from the other charges invoiced by such
utility against its customers.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the Board of Directors or other persons performing similar
functions are at the time directly or indirectly owned by such a Person, or one
or more Subsidiaries, or by such Person and one or more of its Subsidiaries.
 
“Taxes” has the meaning set forth in Section 2.16(a).
 
“TE” means The Toledo Edison Company, an Ohio corporation.
 
“Termination Date” means March 18, 2009.
 
“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any member of the Controlled Group from a Plan during
a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, or (iv) the institution of proceedings to terminate a
Plan by the PBGC, or (v) any other event or condition that might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan.
 
“Total Capitalization” means, with respect to the Obligor at any date of
determination the sum, without duplication, of (i) Consolidated Debt of the
Obligor, (ii) the capital stock (but excluding treasury stock and capital stock
subscribed and unissued) and other equity accounts (including retained earnings
and paid in capital but excluding accumulated other comprehensive income and
loss) of the Obligor and its Consolidated Subsidiaries, (iii) consolidated
equity of the preference stockholders of the Obligor and its Consolidated
Subsidiaries, and (iv) the aggregate principal amount of Trust Preferred
Securities and Junior Subordinated Deferred Interest Debt Obligations.
 
“Trust Preferred Securities” means (i) the issued and outstanding preferred
securities of Cleveland Electric Financing Trust I and (ii) any other
securities, however denominated, (A) issued by the Obligor or any Consolidated
Subsidiary of the Obligor, (B) that are not subject to mandatory redemption or
the underlying securities, if any, of which are not subject to mandatory
redemption, (C) that are perpetual or mature no less than 30 years from the date
of issuance, (D) the indebtedness issued in connection with which, including any
guaranty, is subordinate in right of payment to the unsecured and unsubordinated
indebtedness of the issuer of such indebtedness or guaranty, and (E) the terms
of which permit the deferral of the payment of interest or distributions thereon
to a date occurring after the Termination Date.
 
“Type” has the meaning assigned to that term in the definitions of “Pro-Rata
Advance”.
 

11

--------------------------------------------------------------------------------



“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
benefits under such Plan exceeds (ii) the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
 
“Unmatured Default” means any event that, with the giving of notice or the
passage of time, or both, would constitute an Event of Default.
 
            SECTION 1.02.  Computation of Time Periods.
 
In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.
 
            SECTION 1.03.  Accounting Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(g) hereof.
 
            SECTION 1.04.  Certain References.
 
Unless otherwise indicated, references in this Agreement to articles, sections,
paragraphs, clauses, schedules and exhibits are to the same contained in or
attached to this Agreement.
 
 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTER OF CREDIT
 
            SECTION 2.01.  The Pro-Rata Advances.
 
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Pro-Rata Advances to the Obligor in U.S. dollars only from time to time
on any Business Day during the period from the date hereof until the Termination
Date in an aggregate amount not to exceed at any time outstanding the Available
Commitment of such Lender. Each Pro-Rata Borrowing shall be in an aggregate
amount not less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof (or, if less, the amount of the Drawing being reimbursed by a Pro-Rata
Advance pursuant to Section 2.04(g)(ii)) and shall consist of Advances of the
same Type and, in the case of Eurodollar Rate Pro-Rata Advances, having the same
Interest Period made or Converted on the same day by the Lenders ratably
according to their respective Commitments. Within the limits of each Lender’s
Available Commitment, and subject to the conditions set forth in Article III and
the other terms and conditions hereof, the Obligor may from time to time borrow
and prepay pursuant to Section 2.12; provided, however, the Obligor may not
reborrow under this Section 2.01. In no case shall any Lender be required to
make a Pro-Rata Advance to the Obligor hereunder if (i) the amount of such
Pro-Rata Advance would exceed such Lender’s Available Commitment or (ii) the
making of such Pro-Rata Advance, together with the making of the other Pro-Rata
Advances constituting part of the same Pro-Rata Borrowing, would cause the total
amount of all Outstanding Credits to exceed the aggregate amount of the
Commitments. Pro-Rata Advances may only be made to reimburse the Fronting Bank
for Drawings pursuant to Section 2.04(g)(ii).
 
 
12

--------------------------------------------------------------------------------


 
            SECTION 2.02.  Making the Pro-Rata Advances. 
 
(a)  Each Pro-Rata Borrowing shall be made on notice, given (i) in the case of a
Pro-Rata Borrowing comprising Eurodollar Rate Pro-Rata Advances, not later than
11:00 a.m. (New York time) on the third Business Day prior to the date of the
proposed Borrowing, and (ii) in the case of a Pro-Rata Borrowing comprising
Alternate Base Rate Pro-Rata Advances, not later than 11:00 a.m. (New York time)
on the date of the proposed Pro-Rata Borrowing, by the Obligor to the
Administrative Agent, which shall give to each Lender prompt notice thereof.
Each such Notice of Pro-Rata Borrowing shall be by telecopier, in substantially
the form of Exhibit D hereto, specifying therein the requested (A) date of such
Pro-Rata Borrowing, (B) Type of Pro-Rata Advances to be made in connection with
such Pro-Rata Borrowing, (C) aggregate amount of such Pro-Rata Borrowing, and
(D) in the case of a Pro-Rata Borrowing comprising Eurodollar Rate Pro-Rata
Advances, the initial Interest Period for each such Pro-Rata Advance, which
Pro-Rata Borrowing shall be subject to the limitations stated in the definition
of “Interest Period” in Section 1.01. Each Lender shall, before 1:00 p.m.
(Charlotte, North Carolina time) on the date of such Pro-Rata Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 8.02, in same day funds, such
Lender’s ratable portion (according to the Lenders’ respective Commitments) of
such Pro-Rata Borrowing. After the Administrative Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Obligor at the
Administrative Agent’s aforesaid address.
 
(b)  Each Notice of Pro-Rata Borrowing delivered by the Obligor shall be
irrevocable and binding. In the case of any Notice of Pro-Rata Borrowing
delivered requesting Eurodollar Rate Pro-Rata Advances, the Obligor shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure by the Obligor to fulfill on or before the date
specified in such Notice of Pro-Rata Borrowing the applicable conditions set
forth in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender to fund the
Pro-Rata Advance to be made by such Lender as part of such Borrowing when such
Pro-Rata Advance, as a result of such failure, is not made on such date.
 
(c)  Unless the Administrative Agent shall have received written notice via
facsimile transmission from a Lender prior to (A) 5:00 p.m. (New York time) one
Business Day prior to the date of a Pro-Rata Borrowing comprising Eurodollar
Rate Pro-Rata Advances or (B) 12:00 noon (New York time) on the date of a
Pro-Rata Borrowing comprising Alternate Base Rate Pro-Rata Advances that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Pro-Rata Borrowing, the Administrative Agent may assume that
such Lender has made such portion available to the Administrative Agent on the
date of such Pro-Rata Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Obligor on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Administrative Agent, such Lender and the Obligor severally agree to repay
to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Obligor until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Obligor, the interest rate
applicable at the time to Pro-Rata Advances made in connection with such
Pro-Rata Borrowing and (ii) in the case of such Lender, the Federal Funds Rate.
If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Pro-Rata Advance as
part of such Pro-Rata Borrowing for purposes of this Agreement.
 
(d)  The failure of any Lender to make the Pro-Rata Advance to be made by it as
part of any Pro-Rata Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Pro-Rata Advance on the date of such
Pro-Rata Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Pro-Rata Advance to be made by such other Lender on the
date of any Borrowing.
 
 
13

--------------------------------------------------------------------------------


 
            SECTION 2.03.  Reserved.
 
            SECTION 2.04.  Letters of Credit.
 
(a)  Agreement of Fronting Bank. The Fronting Bank agrees, on the terms and
conditions of this Agreement, to issue the Letter of Credit to the Beneficiary
in an amount equal to the Available Commitments at or before 5:00 P.M.
(Charlotte, North Carolina time) on or before December 31, 2006. The Letter of
Credit shall have an Expiration Date of no later than the Termination Date. The
Fronting Bank will issue the Letter of Credit in a Stated Amount not to exceed
the Available Commitments; provided, however, that the Fronting Bank will not
amend the Letter of Credit if, immediately following such amendment, the Stated
Amount of the Letter of Credit plus any outstanding Drawing would (A) exceed the
Available Commitments or (B) when aggregated with the outstanding Reimbursement
Obligation would exceed the Available Commitments. The Letter of Credit shall be
denominated in U.S. dollars only.
 
(b)  Forms. The Letter of Credit shall be substantially in the form of Exhibit
C.
 
(c)  Notice of Issuance. The Obligor shall give the Fronting Bank and the
Administrative Agent written notice (or telephonic notice confirmed in writing)
at least one Business Day prior to the requested Date of Issuance of the Letter
of Credit, such notice to be in substantially the form of Exhibit F hereto (a
“Letter of Credit Request”).
 
(d)  Issuance. Provided that the Obligor has given the notice prescribed by
Section 2.04(c) and subject to the other terms and conditions of this Agreement,
including the satisfaction of the applicable conditions precedent set forth in
Article III, the Fronting Bank shall issue the Letter of Credit on the requested
Date of Issuance as set forth in the Letter of Credit Request for the benefit of
the Beneficiary and shall deliver the original of the Letter of Credit to the
Beneficiary at the address specified in the notice. At the request of the
Obligor, the Fronting Bank shall deliver a copy of the Letter of Credit to the
Obligor within a reasonable time after the Date of Issuance thereof.
 
(e)  Notice of Drawing. The Fronting Bank shall promptly notify the Obligor by
telephone, facsimile or other telecommunication of any Drawing under the Letter
of Credit issued for the account of the Obligor by the Fronting Bank.
 
(f)  Payments. The Obligor hereby agrees to pay to the Fronting Bank, in the
manner provided in subsection (g) below:
 
(i)  On each Payment Date, an amount equal to the amount paid by the Fronting
Bank under the Letter of Credit issued for the account of the Obligor by the
Fronting Bank; and
 
(ii)  if any Drawing shall be reimbursed to the Fronting Bank after 12:00 noon
(Charlotte, North Carolina time) on the Payment Date, interest on any and all
amounts required to be paid pursuant to clause (i) of this subsection (f) from
and after the due date thereof until payment in full, payable on demand, at an
annual rate of interest equal to the Alternate Base Rate in effect from time to
time.
 
(g)  Method of Reimbursement. The Obligor shall reimburse the Fronting Bank for
each Drawing under the Letter of Credit issued for the account of the Obligor by
the Fronting Bank pursuant to subsection (f) above in the following manner:
 
(i)  the Obligor shall immediately reimburse the Fronting Bank in the manner
described in Section 2.15; or
 
 
14

--------------------------------------------------------------------------------


 
(ii)  if (A) the Obligor has not reimbursed the Fronting Bank pursuant to clause
(i) above, (B) the applicable conditions to Borrowing set forth in Articles II
and III have been fulfilled, and (C) the Available Commitments in effect at such
time exceed the amount of the Drawing to be reimbursed, the Obligor may
reimburse the Fronting Bank for such Drawing with the proceeds of an Alternate
Base Rate Pro-Rata Advance or, if the conditions specified in the foregoing
clauses (A), (B) and (C) have been satisfied and a Notice of Borrowing
requesting a Eurodollar Rate Pro-Rata Advance has been given in accordance with
Section 2.02 three Business Days prior to the relevant Payment Date, with the
proceeds of a Eurodollar Rate Pro-Rata Advance.
 
(h)  Nature of Fronting Bank’s Duties. In determining whether to honor any
Drawing under the Letter of Credit issued by the Fronting Bank, the Fronting
Bank shall be responsible only to determine that the documents and certificates
required to be delivered under the Letter of Credit have been delivered and that
they comply on their face with the requirements of the Letter of Credit. The
Obligor otherwise assumes all risks of the acts and omissions of, or misuse of
the Letter of Credit issued by the Fronting Bank for the account of the Obligor
by, the Beneficiary of the Letter of Credit. In furtherance and not in
limitation of the foregoing, but consistent with applicable law, the Fronting
Bank shall not be responsible, absent gross negligence or willful misconduct,
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effects
of any document submitted by any party in connection with the application for
and issuance of any drawing honored under the Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign the
Letter of Credit, or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (iv) for errors in interpretation of technical
terms; (v) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under the Letter of Credit, or the
proceeds thereof; (vi) for the misapplication by the Beneficiary of the Letter
of Credit or of the proceeds of any drawing honored under the Letter of Credit;
and (vii) for any consequences arising from causes beyond the control of the
Fronting Bank. None of the above shall affect, impair or prevent the vesting of
any of the Fronting Bank’s rights or powers hereunder. Not in limitation of the
foregoing, any action taken or omitted to be taken by the Fronting Bank under or
in connection with the Letter of Credit shall not create against the Fronting
Bank any liability to the Obligor or any Bank, except for actions or omissions
resulting from the gross negligence or willful misconduct of the Fronting Bank
or any of its agents or representatives, and the Fronting Bank shall not be
required to take any action that exposes the Fronting Bank to personal liability
or that is contrary to this Agreement or applicable law.
 
(i)  Obligations of Obligor Absolute. The obligation of the Obligor to reimburse
the Fronting Bank for Drawings honored under the Letter of Credit shall be
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances including, without limitation,
the following circumstances:
 
(i)  any lack of validity or enforceability of the Letter of Credit;
 
(ii)  the existence of any claim, set-off, defense or other right that the
Obligor or any Affiliate of the Obligor may have at any time against the
Beneficiary or any transferee of the Letter of Credit (or any Persons or
entities for whom any such Beneficiary or transferee may be acting), the
Fronting Bank or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction;
 
(iii)  any draft, demand, certificate or any other documents presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
 
 
15

--------------------------------------------------------------------------------


 
(iv)  the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
 
(v)  any non-application or misapplication by the Beneficiary of the proceeds of
any Drawing under the Letter of Credit; or
 
(vi)  the fact that an Event of Default, or event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
shall have occurred and be continuing.
 
No payment made under this Section shall be deemed to be a waiver of any claim
the Obligor may have against the Fronting Bank or any other Person.
 
(j)  Participations by Lenders. By the issuance of the Letter of Credit and
without any further action on the part of the Fronting Bank or any Lender in
respect thereof, the Fronting Bank, shall hereby be deemed to have granted to
each Lender, and each Lender shall hereby be deemed to have acquired from the
Fronting Bank, an undivided interest and participation in the Letter of Credit
equal to such Lender’s Percentage of the Stated Amount of the Letter of Credit,
effective upon the issuance of the Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Fronting Bank, in accordance with this subsection (j), such
Lender’s Percentage of each payment made by the Fronting Bank in respect of an
unreimbursed Drawing under the Letter of Credit. The Fronting Bank shall notify
the Administrative Agent of the amount of such unreimbursed Drawing honored by
it not later than (x) 12:00 noon (Charlotte, North Carolina time) on the date of
payment of a draft under the Letter of Credit, if such payment is made at or
prior to 11:00 a.m. (Charlotte, North Carolina time) on such day, and (y) the
close of business (Charlotte, North Carolina time) on the date of payment of a
draft under the Letter of Credit, if such payment is made after 11:00 a.m.
(Charlotte, North Carolina time) on such day, and the Administrative Agent shall
notify each Lender of the date and amount of such unreimbursed Drawing under the
Letter of Credit honored by the Fronting Bank and the amount of such Lender’s
Percentage therein no later than (1) 1:00 p.m. (Charlotte, North Carolina time)
on such day, if such payment is made at or prior to 11:00 a.m. (Charlotte, North
Carolina time) on such day, and (2) 11:00 a.m. (Charlotte, North Carolina time)
on the next following Business Day, if such payment is made after 11:00 a.m.
(Charlotte, North Carolina time) on such day. Not later than 2:00 p.m.
(Charlotte, North Carolina time) on the date of receipt of a notice of an
unreimbursed Drawing by a Lender, such Lender agrees to pay to the Fronting Bank
an amount equal to the product of (A) such Lender’s Percentage and (B) the
amount of the payment made by the Fronting Bank in respect of such unreimbursed
Drawing.
 
If payment of the amount due pursuant to the preceding sentence from a Lender is
received by the Fronting Bank after the close of business on the date it is due,
such Lender agrees to pay to the Fronting Bank, in addition to (and along with)
its payment of the amount due pursuant to the preceding sentence, interest on
such amount at a rate per annum equal to (i) for the period from and including
the date such payment is due to but excluding the second succeeding Business
Day, the Federal Funds Rate, and (ii) for the period from and including the
second Business Day succeeding the date such payment is due to but excluding the
date on which such amount is paid in full, the Federal Funds Rate plus 2.00%.
 
 
16

--------------------------------------------------------------------------------


 
(k)  Obligations of Lenders Absolute. Each Lender acknowledges and agrees that
(i) its obligation to acquire a participation in the Fronting Bank’s liability
in respect of the Letter of Credit and (ii) its obligation to make the payments
specified herein, and the right of the Fronting Bank to receive the same, in the
manner specified herein, are absolute and unconditional and shall not be
affected by any circumstances whatsoever, including, without limitation, (A) the
occurrence and continuance of any Event of Default or Unmatured Default; (B) any
other breach or default by the Obligor, the Administrative Agent or any Lender
hereunder; (C) any lack of validity or enforceability of the Letter of Credit or
any Loan Document; (D) the existence of any claim, setoff, defense or other
right that the Lender may have at any time against the Obligor, the Beneficiary,
the Fronting Bank or any other Lender; (E) the existence of any claim, setoff,
defense or other right that the Obligor may have at any time against the
Beneficiary, the Fronting Bank, the Administrative Agent, any Lender or any
other Person, whether in connection with this Agreement or any other documents
contemplated hereby or any unrelated transactions; (F) any amendment or waiver
of, or consent to any departure from the Letter of Credit or this Agreement; (G)
any statement or any document presented under the Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (H) payment by the Fronting
Bank under the Letter of Credit against presentation of a draft or certificate
that does not comply with the terms of the Letter of Credit, so long as such
payment is not the consequence of the Fronting Bank’s gross negligence or
willful misconduct in determining whether documents presented under the Letter
of Credit comply with the terms thereof; (I) the occurrence of the Termination
Date; or (J) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing. Nothing herein shall prevent the assertion by
any Lender of a claim by separate suit or compulsory counterclaim, nor shall any
payment made by a Lender under Section 2.04 hereof be deemed to be a waiver of
any claim that a Lender may have against the Fronting Bank or any other Person.
 
(l)  Proceeds of Reimbursements. Upon receipt of a payment from the Obligor
pursuant to subsection (f) hereof, the Fronting Bank shall promptly transfer to
each Lender such Lender’s pro rata share (determined in accordance with such
Lender’s Percentage) of such payment based on such Lender’s pro rata share
(determined as aforesaid) of amounts previously paid pursuant to subsection (j),
above, and not previously transferred by the Fronting Bank pursuant to this
subsection (l); provided, however, that if a Lender shall fail to pay to the
Fronting Bank any amount required by subsection (j) above by the close of
business on the Business Day following the date on which such payment was due
from such Lender, and the Obligor shall not have reimbursed the Fronting Bank
for such amount pursuant to subsection (f) hereof (such unreimbursed amount
being hereinafter referred to as a “Transferred Amount”), the Fronting Bank
shall be deemed to have purchased, on such following Business Day (a
“Participation Transfer Date”) from such Lender (a “Defaulting Lender”), a
participation in such Transferred Amount and shall be entitled, for the period
from and including the Participation Transfer Date to the earlier of (i) the
date on which the Obligor shall have reimbursed the Fronting Bank for such
Transferred Amount and (ii) the date on which such Lender shall have reimbursed
the Fronting Bank for such Transferred Amount (the “Participation Transfer
Period”), to the rights, privileges and obligations of a “Lender” under this
Agreement with respect to such Transferred Amount, and such Defaulting Lender
shall not be deemed to be a Lender hereunder, and shall not have any rights or
interests of a Lender hereunder, with respect to such Transferred Amount, and
its Percentage shall be reduced accordingly with the amount by which such
Percentage is reduced deemed held by the Fronting Bank during the Participation
Transfer Period; and provided further, however, that if, at any time after the
occurrence of a Participation Transfer Date with respect to any Lender and prior
to the reimbursement by such Lender of the Fronting Bank with respect to the
related Transferred Amount pursuant to subsection (j) above, the Fronting Bank
shall receive any payment from the Obligor pursuant to subsection (f) hereof,
the Fronting Bank shall not be obligated to pay any amounts to such Lender, and
the Fronting Bank shall retain such amounts (including, without limitation,
interest payments due from the Obligor pursuant to subsection (f) hereof) for
its own account as a Lender, provided that all such amounts shall be applied in
satisfaction of the unpaid amounts (including, without limitation, interest
payments due from such Lender pursuant to subsection (j), above) due from such
Lender with respect to such Transferred Amount.
 

17

--------------------------------------------------------------------------------



If at any time after the occurrence of a Participation Transfer Date with
respect to any Lender, the Administrative Agent shall receive any payment from
the Obligor for the account of such Lender pursuant to this Agreement, if at the
time of receipt of such amounts by the Administrative Agent such Lender shall
not have reimbursed the Fronting Bank with respect to the related Transferred
Amount pursuant to subsection (j) above, the Administrative Agent shall not pay
any such amounts to such Lender but shall pay all such amounts to the Fronting
Bank, and the Fronting Bank shall retain such amounts for its own account as a
Lender and apply such amounts in satisfaction of the unpaid amounts (including,
without limitation, interest payments due from such Lender pursuant to
subsection (j) above) due from such Lender with respect to such Transferred
Amount.
 
All payments due to the Lenders from the Fronting Bank pursuant to this
subsection (l) shall be made to the Lenders if, as, and, to the extent possible,
when the Fronting Bank receives payments in respect of Drawings under the Letter
of Credit pursuant to subsection (f) hereof, and in the same funds in which such
amounts are received; provided that if any Lender to which the Fronting Bank is
required to transfer any such payment (or any portion thereof) pursuant to this
subsection (l) does not receive such payment (or portion thereof) prior to (i)
the close of business on the Business Day on which the Fronting Bank received
such payment from the Obligor, if the Fronting Bank received such payment prior
to 1:00 p.m. (Charlotte, North Carolina time) on such day, or (ii) 1:00 p.m.
(Charlotte, North Carolina time) on the Business Day next succeeding the
Business Day on which the Fronting Bank received such payment from the Obligor,
if the Fronting Bank received such payment after 1:00 p.m. (Charlotte, North
Carolina time) on such day, the Fronting Bank agrees to pay to such Lender,
along with its payment of the portion of such payment due to such Lender,
interest on such amount at a rate per annum equal to (A) for the period from and
including the Business Day when such payment was required to be made to the
Lenders to but excluding the second succeeding Business Day, the Federal Funds
Rate and (B) for the period from and including the second Business Day
succeeding the Business Day when such payment was required to be made to the
Lenders to but excluding the date on which such amount is paid in full, the
Federal Funds Rate plus 2.00%. The provisions of this subsection (l) shall not
affect or impair any of the obligations under this Agreement of any Defaulting
Lender to the Fronting Bank, all of which shall remain unaffected by any default
in payment by the Fronting Bank to such Defaulting Lender.
 
(m)  Concerning the Fronting Bank. The Fronting Bank will exercise and give the
same care and attention to the Letter of Credit issued by it as it gives to its
other letters of credit and similar obligations, and each Lender agrees that the
Fronting Bank’s sole liability to each Lender shall be (i) to distribute
promptly, as and when received by the Fronting Bank, and in accordance with the
provisions of subsection (l) above, such Lender’s pro rata share (determined in
accordance with such Lender’s Percentage) of any payments to the Fronting Bank
by the Obligor pursuant to subsection (f) above in respect of Drawings under the
Letter of Credit issued by the Fronting Bank, (ii) to exercise or refrain from
exercising any right or to take or to refrain from taking any action under this
Agreement or the Letter of Credit issued by the Fronting Bank as may be directed
in writing by the Majority Lenders (or, when expressly required by the terms of
this Agreement, all of the Lenders) or the Administrative Agent acting at the
direction and on behalf of the Majority Lenders (or, when expressly required by
the terms of this Agreement, all of the Lenders), except to the extent required
by the terms hereof or thereof or by applicable law, and (iii) as otherwise
expressly set forth in this Section 2.04. The Fronting Bank shall not be liable
for any action taken or omitted at the request or with approval of the Majority
Lenders (or, when expressly required by the terms of this Agreement, all of the
Lenders) or of the Administrative Agent acting on behalf of the Majority Lenders
(or, when expressly required by the terms of this Agreement, all of the Lenders)
or for the nonperformance of the obligations of any other party under this
Agreement, the Letter of Credit or any other document contemplated hereby or
thereby. Without in any way limiting any of the foregoing, the Fronting Bank may
rely upon the advice of counsel concerning legal matters and upon any written
communication or any telephone conversation that it believes to be genuine or to
have been signed, sent or made by the proper Person and shall not be required to
make any inquiry concerning the performance by the Obligor, the Beneficiary or
any other Person of any of their respective obligations and liabilities under or
in respect of this Agreement, the  Letter  of  Credit  or any other  documents
 contemplated  
 

18

--------------------------------------------------------------------------------



hereby or thereby.  The Fronting  Bank shall not have any  obligation to make 
any claim,  or assert  any Lien,  upon anyproperty held by the Fronting Bank or
assert any offset thereagainst in satisfaction of all or any part of the
obligations of the Obligor hereunder; provided that the Fronting Bank shall, if
so directed by the Majority Lenders or the Administrative Agent acting on behalf
of and with the consent of the Majority Lenders, have an obligation to make a
claim, or assert a Lien, upon property held by the Fronting Bank in connection
with this Agreement, or assert an offset thereagainst.
 
The Fronting Bank may accept deposits from, make loans or otherwise extend
credit to, and generally engage in any kind of banking or trust business with
the Obligor or any of their Affiliates, or any other Person, and receive payment
on such loans or extensions of credit and otherwise act with respect thereto
freely and without accountability in the same manner as if it were not the
Fronting Bank hereunder.
 
The Fronting Bank makes no representation or warranty and shall have no
responsibility with respect to: (i) the genuineness, legality, validity, binding
effect or enforceability of this Agreement or any other documents contemplated
hereby; (ii) the truthfulness, accuracy or performance of any of the
representations, warranties or agreements contained in this Agreement or any
other documents contemplated hereby; (iii) the collectibility of any amounts due
under this Agreement; (iv) the financial condition of the Obligor or any other
Person; or (v) any act or omission of the Beneficiary with respect to its use of
the Letter of Credit or the proceeds of any Drawing under the Letter of Credit.
 
(n)  Indemnification of Fronting Bank by Lenders. To the extent that the
Fronting Bank is not reimbursed and indemnified by the Obligor under Section
8.05 hereof, each Lender agrees to reimburse and indemnify the Fronting Bank on
demand, pro rata in accordance with such Lender’s Percentage, for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against the Fronting
Bank, in any way relating to or arising out of this Agreement, the Letter of
Credit or any other document contemplated hereby or thereby, or any action taken
or omitted by the Fronting Bank under or in connection with this Agreement, the
Letter of Credit or any other document contemplated hereby or thereby; provided,
however, that such Lender shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Fronting Bank’s gross
negligence or willful misconduct; and provided further, however, that such
Lender shall not be liable to the Fronting Bank or any other Lender for the
failure of the Obligor to reimburse the Fronting Bank for any drawing made under
the Letter of Credit issued for the account of the Obligor with respect to which
such Lender has paid the Fronting Bank such Lender’s pro rata share (determined
in accordance with such Lender’s Percentage), or for the Obligor’s failure to
pay interest thereon. Each Lender’s obligations under this subsection (n) shall
survive the payment in full of all amounts payable by such Lender under
subsection (j) above, and the termination of this Agreement and the Letter of
Credit. Nothing in this subsection (n) is intended to limit any Lender’s
reimbursement obligation contained in subsection (j) above.
 
(o)  Representations of Lenders. As between the Fronting Bank and the Lenders,
by its execution and delivery of this Agreement each Lender hereby represents
and warrants solely to the Fronting Bank that (i) it is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
formation, and has full corporate power, authority and legal right to execute,
deliver and perform its obligations to the Fronting Bank under this Agreement;
and (ii) this Agreement constitutes its legal, valid and binding obligation
enforceable against it in accordance with the terms hereof, except as such
enforceability may be limited by applicable bank organization, moratorium,
conservatorship or other laws now or hereafter in effect affecting the
enforcement of creditors rights in general and the rights of creditors of banks,
and except as such enforceability may be limited by general principles of equity
(whether considered in a proceeding at law or in equity).
 
 
19

--------------------------------------------------------------------------------


 
            SECTION 2.05.  Fees.
 
(a)  The Obligor shall pay to the Administrative Agent for its account, the
account of the Lenders (in such accounts agreed to by such parties in writing),
or the account of the Fronting Bank, the fees and other amounts specified in the
Commitment Letter on (i) the 15th day of each March, June, September and
December commencing on March 15, 2007 unless such day is not a Business Day, in
which case the such fees and other amounts (if any) shall be due on the next
succeeding Business Day; (ii) on the Termination Date; and (iii) if earlier, on
the date of any termination or reduction pursuant to Section 2.06.
 
(b)  The Obligor hereby agrees to pay to the Administrative Agent, for the
account of the Fronting Bank, all normal costs and expenses of the Fronting Bank
in connection with the transfer, amendment, renewal, extension or other
administration of the Letter of Credit, including, a drawing fee in an amount
equal to $100.00 (the “Drawing Fee”) for each drawing under the Letter of
Credit.
 
(c)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds to the Administrative Agent for distribution. Absent manifest
error, fees paid shall not be refundable under any circumstances. Any overdue
fees accrued under this Section shall bear interest, payable on demand, for each
day until paid at the Default Rate.
 
(d)  Any reference herein or in any other document to fees and/or other amounts
or obligations payable under this Agreement shall include all fees and other
amounts payable pursuant to the Commitment Letter and any reference to this
Agreement shall be deemed to include reference to the Commitment Letter.
 
            SECTION 2.06.  Adjustment of the Commitments.
 
(a)  Subject to the last sentence of this clause (a) the Obligor may, upon at
least three Business Days’ notice to the Administrative Agent, (i) terminate the
Commitments at any time, or (ii) ratably reduce from time to time by an
aggregate amount of $10,000,000 or an integral multiple of $5,000,000 in excess
thereof, the aggregate amount of the Commitments in excess of the Outstanding
Credits. On each date of termination or reduction, the Obligor shall pay the
amount, if any, due under Section 2.05(a). No reduction or termination of the
Commitments under this Agreement shall be permitted if the Commitments under the
Agreement are less than the aggregate “Commitments” under and as defined in the
Primary Reimbursement Agreement.
 
            SECTION 2.07.  Repayment of Advances.
 
The Obligor agrees to repay the principal amount of each Advance made by each
Lender no later than the earlier of (i) 364 days after the date such Advance is
made and (ii) the Termination Date; provided, however, that if the Obligor shall
deliver to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent (including, without limitation, certified copies of
governmental approvals and legal opinions) that the Obligor is authorized under
Applicable Law to incur Indebtedness hereunder maturing more than 364 days after
the date of incurrence of such Indebtedness, the Obligor shall repay each
Advance made to it no later than the Termination Date.
 
            SECTION 2.08.  Interest on Advances.
 
The Obligor shall pay interest on the unpaid principal amount of each Advance
made by each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
 
 
20

--------------------------------------------------------------------------------


 
(a)  Alternate Base Rate Pro-Rata Advances. If such Advance is an Alternate Base
Pro-Rata Rate Advance, a rate per annum equal at all times to the Alternate Base
Rate in effect from time to time plus the Applicable Margin for such Alternate
Base Rate Pro Rata Advance in effect from time to time, payable quarterly in
arrears on the 15th day of each March, June, September and December, on the
Termination Date and on the date such Alternate Base Rate Pro-Rata Advance shall
be Converted or be paid in full and as provided in Section 2.12; provided that
at any time an Event of Default shall have occurred and be continuing,
thereafter each Alternate Base Pro-Rata Rate Advance shall bear interest,
payable on demand, at the Default Rate; or
 
(b)  Eurodollar Rate Pro-Rata Advances. If such Advance is a Eurodollar Rate
Pro-Rata Advance, a rate per annum equal at all times during the Interest Period
for such Advance to the sum of the Eurodollar Rate for such Interest Period plus
the Applicable Margin for such Eurodollar Rate Pro Rata Advance in effect from
time to time plus the Applicable Margin, payable on the 15th day of each
Interest Period for such Eurodollar Rate Pro-Rata Advance (and, in the case of
any Interest Period of six months, on the last day of the third month of such
Interest Period), on the Termination Date and on the date such Eurodollar Rate
Pro-Rata Advance shall be Converted or be paid in full and as provided in
Section 2.12; provided that at any time an Event of Default shall have occurred
and be continuing, thereafter each Eurodollar Rate Pro-Rata Advance shall bear
interest, payable on demand, at the Default Rate.
 
            SECTION 2.09.  Additional Interest on Advances.
 
The Obligor agrees to pay to each Lender, so long as such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Eurodollar Rate Advance made by such Lender to the
Obligor, from the date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance; provided, that no Lender shall be entitled to demand additional
interest under this Section 2.09 more than 90 days following the last day of the
Interest Period in respect of which such demand is made; provided further,
however, that the foregoing proviso shall in no way limit the right of any
Lender to demand or receive such additional interest to the extent that such
additional interest relates to the retroactive application by the Board of
Governors of the Federal Reserve System of any regulation described above if
such demand is made within 90 days after the implementation of such retroactive
regulation. Such additional interest shall be determined by such Lender and
notified to the Obligor through the Administrative Agent, and such determination
shall be conclusive and binding for all purposes, absent manifest error.
 
            SECTION 2.10.  Interest Rate Determination.
 
(a)  The Administrative Agent shall give prompt notice to the Obligor and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.08(a) or (b).
 
(b)  If, with respect to any Eurodollar Rate Pro-Rata Advances, the Majority
Lenders notify the Administrative Agent that (i) dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Advances, (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate or (iii) the
Eurodollar Rate for any Interest Period for such Advances will not adequately
reflect the cost to such Majority Lenders of making or funding their respective
Eurodollar Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Obligor and the Lenders, whereupon
 
 
21

--------------------------------------------------------------------------------


 
(i)  each Eurodollar Rate Pro-Rata Advance will automatically, on the last day
of the then existing Interest Period, therefor, Convert into an Alternate Base
Rate Pro-Rata Advance, and
 
(ii)  the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Obligor and the Lenders that the circumstances causing such
suspension no longer exist.
 
            SECTION 2.11.  Conversion of Advances.
 
(a)  Voluntary. The Obligor may on any Business Day, upon notice given to the
Administrative Agent not later than 11:00 a.m. (Charlotte, North Carolina time)
on the third Business Day prior to the date of any proposed Conversion into
Eurodollar Rate Pro-Rata Advances, and on the date of any proposed Conversion
into Alternate Base Rate Pro-Rata Advances, and subject to the provisions of
Sections 2.10 and 2.11, Convert all Pro-Rata Advances of one Type made to the
Obligor in connection with the same Borrowing into Pro-Rata Advances of another
Type or Types or Pro-Rata Advances of the same Type having the same or a new
Interest Period; provided, however, that any Conversion of, or with respect to,
any Eurodollar Rate Pro-Rata Advances into Pro-Rata Advances of another Type or
Pro-Rata Advances of the same Type having the same or new Interest Periods,
shall be made on, and only on, the last day of an Interest Period for such
Eurodollar Rate Pro-Rata Advances, unless the Obligor shall also reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
Conversion. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Pro-Rata
Advances to be Converted, and (iii) if such Conversion is into, or with respect
to, Eurodollar Rate Pro-Rata Advances, the duration of the Interest Period for
each such Pro-Rata Advance.
 
(b)  Mandatory. If the Obligor shall fail to select the Type of any Pro-Rata
Advance or the duration of any Interest Period for any Borrowing comprising
Eurodollar Rate Pro-Rata Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01 and Section 2.11(a), or if
any proposed Conversion of a Borrowing that is to comprise Eurodollar Rate
Pro-Rata Advances upon Conversion shall not occur as a result of the
circumstances described in paragraph (c) below, the Administrative Agent will
forthwith so notify the Obligor and the Lenders, and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Alternate Base Rate Pro-Rata Advances.
 
(c)  Failure to Convert. Each notice of Conversion given by the Obligor pursuant
to subsection (a) above shall be irrevocable and binding on the Obligor. In the
case of any Borrowing that is to comprise Eurodollar Rate Pro-Rata Advances upon
Conversion, the Obligor agrees to indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on the
date specified for such Conversion the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or redeployment of deposits or other funds acquired
by such Lender to fund such Eurodollar Rate Pro-Rata Advances upon such
Conversion, when such Conversion, as a result of such failure, does not occur.
The Obligor’s obligations under this subsection (c) shall survive the repayment
of all other amounts owing by the Obligor to the Lenders and the Administrative
Agent under this Agreement and any Note and the termination of the Commitments.
 
 
22

--------------------------------------------------------------------------------


 
            SECTION 2.12.  Prepayments.
 
(a)  Optional. The Obligor may at any time prepay the outstanding principal
amounts of the Advances made to the Obligor as part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, upon notice thereof given to the
Administrative Agent by the Obligor not later than 11:00 a.m. (Charlotte, North
Carolina time) (i) on the date of any such prepayment in the case of Alternate
Base Rate Advances and (ii) on the second Business Day prior to any such
prepayment in the case of Eurodollar Rate Advances; provided, however, that (x)
each partial prepayment of any Borrowing shall be in an aggregate principal
amount not less than $5,000,000 with respect to Pro Rata Borrowings (or, if
lower, the principal amount outstanding hereunder on the date of such
prepayment) or an integral multiple of $1,000,000 in excess thereof and (y) in
the case of any such prepayment of a Eurodollar Rate Advance, the Obligor shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.05(b) on the date of such prepayment. Any such optional prepayment shall
automatically result in a irrevocable permanent reduction of the Commitments by
the aggregate principal amount of such prepayment and be subject to the terms of
Section 2.06(a).
 
(b)  Mandatory. If and to the extent that the Outstanding Credits on any date
hereunder shall exceed the aggregate amount of the Commitments hereunder on such
date, the Obligor agrees to (A) prepay on such date a principal amount of
Advances and/or (B) pay to the Administrative Agent an amount in immediately
available funds (which funds shall be held as collateral pursuant to
arrangements satisfactory to the Administrative Agent) equal to all or a portion
of the amount available for drawing under the Letter of Credit outstanding at
such time, which prepayment under clause (A) and payment under clause (B) shall,
when taken together result in the amount of Outstanding Credits minus the amount
paid to the Administrative Agent pursuant to clause (B) being less than or equal
to the aggregate amount of the Commitments hereunder on such date.
 
Any prepayment of Advances shall be accompanied by accrued interest on the
amount prepaid to the date of such prepayment and, in the case of any such
prepayment of Eurodollar Rate Advances, the Obligor shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.05(b) on the date
of such prepayment.
 
            SECTION 2.13.  Increased Costs.
 
(a)  If, due to either (i) the introduction of or any change (other than any
change by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation, in each case, after the date hereof, or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) issued, promulgated or made, as the
case may be, after the date hereof, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Advances or any increase in the cost to the Fronting Bank or any Lender of
issuing, maintaining or participating in Letter of Credit, then the Obligor
shall from time to time, upon demand by such Lender or the Fronting Bank (as the
case may be) (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender or the Fronting Bank (as
the case may be) additional amounts sufficient to compensate such Lender or the
Fronting Bank (as the case may be) for such increased cost. A certificate as to
the amount of such increased cost and the basis therefor, submitted to the
Obligor and the Administrative Agent by such Lender or the Fronting Bank (as the
case may be), shall constitute such demand and shall be conclusive and binding
for all purposes, absent manifest error.
 
 
23

--------------------------------------------------------------------------------


 
(b)  If any Lender or the Fronting Bank determines that compliance with any law
or regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), issued,
promulgated or made (as the case may be) after the date hereof, affects or would
affect the amount of capital required or expected to be maintained by such
Lender or the Fronting Bank (as the case may be) or any corporation controlling
such Lender or the Fronting Bank (as the case may be) and that the amount of
such capital is increased by or based upon the existence of (i) such Lender’s
commitment to lend or participate in Letter of Credit hereunder and other
commitments of this type or (ii) the Advances made by such Lender or (iii) in
the case of the Fronting Bank, the Fronting Bank’s commitment to issue, maintain
and honor drawings under the Letter of Credit, or (iv) the honoring of the
Letter of Credit by the Fronting Bank hereunder, then, upon demand by such
Lender or the Fronting Bank (as the case may be) (with a copy of such demand to
the Administrative Agent), the Obligor shall immediately pay to the
Administrative Agent for the account of such Lender or the Fronting Bank (as the
case may be), from time to time as specified by such Lender or the Fronting Bank
(as the case may be), additional amounts sufficient to compensate such Lender,
the Fronting Bank or such corporation in the light of such circumstances, to the
extent that such Lender or the Fronting Bank (as the case may be) determines
such increase in capital to be allocable to (i) in the case of such Lender, the
existence of such Lender’s commitment to lend hereunder or the Advances made by
such Lender or (ii)  the participations in the Letter of Credit or (iii) in the
case of the Fronting Bank, the Fronting Bank’s Commitment to issue, maintain and
honor drawings under the Letter of Credit, or (iv) the honoring of the Letter of
Credit by the Fronting Bank hereunder. A certificate as to such amounts
submitted to the Obligor and the Administrative Agent by such Lender or the
Fronting Bank (as the case may be) shall constitute such demand and shall be
conclusive and binding for all purposes, absent manifest error.
            
            SECTION 2.14.  Illegality.
 
Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended until the Administrative Agent
shall notify the Obligor and the Lenders that the circumstances causing such
suspension no longer exist and (ii) the Obligor shall forthwith prepay in full
all Eurodollar Rate Advances of all Lenders then outstanding, together with
interest accrued thereon, unless (A) the Obligor, within five Business Days of
notice from the Administrative Agent, Converts all Eurodollar Rate Pro-Rata
Advances of all Lenders then outstanding into Advances of another Type in
accordance with Section 2.11 or (B) the Administrative Agent notifies the
Obligor that the circumstances causing such prepayment no longer exist. Any
Lender that becomes aware of circumstances that would permit such Lender to
notify the Administrative Agent of any illegality under this Section 2.14 shall
use its best efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office if the making of such change would avoid or eliminate such illegality and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
 
24

--------------------------------------------------------------------------------


 
            SECTION 2.15.  Payments and Computations.
 
(a)  The Obligor shall make each payment hereunder and under any Note not later
than 12:00 noon (Charlotte, North Carolina time) on the day when due in U.S.
dollars to the Administrative Agent or, with respect to payments made in respect
of Reimbursement Obligations, to the Fronting Bank, at its address referred to
in Section 8.02 in same day funds, without set-off, counterclaim or defense and
any such payment to the Administrative Agent or the Fronting Bank (as the case
may be) shall constitute payment by the Obligor hereunder or under any Note or
under any Note, as the case may be, for all purposes, and upon such payment the
Lenders shall look solely to the Administrative Agent or the Fronting Bank (as
the case may be) for their respective interests in such payment. The
Administrative Agent or the Fronting Bank (as the case may be) will promptly
after any such payment cause to be distributed like funds relating to the
payment of principal or interest or facility fees or Reimbursement Obligations
ratably (other than amounts payable pursuant to Section  2.02(c), 2.05, 2.09,
2.11(c), 2.13, 2.16 or 8.05(b)) (according to the Lenders’ respective
Commitments) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon its acceptance of an Assignment and Acceptance and recording of
the information contained therein in the Register pursuant to Section 8.08(d),
from and after the effective date specified in such Assignment and Acceptance,
the Administrative Agent and the Fronting Bank shall make all payments hereunder
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
 
(b)  The Obligor hereby authorizes each Lender and the Fronting Bank, if and to
the extent payment owed to such Lender or the Fronting Bank (as the case may be)
is not made by the Obligor to the Administrative Agent or the Fronting Bank (as
the case may be) when due hereunder or under any Note held by such Lender, to
charge from time to time against any or all of the Obligor’s accounts (other
than any payroll account maintained by the Obligor with such Lender or the
Fronting Bank (as the case may be) if and to the extent that such Lender or the
Fronting Bank (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) with such Lender or the
Fronting Bank (as the case may be) any amount so due.
 
(c)  All computations of interest based on the Alternate Base Rate (based upon
Wachovia’s base rate) shall be made by the Administrative Agent on the basis of
a year of 365 or 366 days, as the case may be, and all computations of facility
fees and other fees and of interest based on the Alternate Base Rate (based upon
the Federal Funds Rate), the Eurodollar Rate or the Federal Funds Rate shall be
made by the Administrative Agent, and all computations of interest pursuant to
Section 2.09 shall be made by a Lender, on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such facility fees or interest
are payable. Each determination by the Administrative Agent (or, in the case of
Section 2.09, by a Lender) of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(d)  Whenever any payment hereunder or under any Note shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fees, as the case
may be; provided, however, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.
 
 
25

--------------------------------------------------------------------------------


 
(e)  Unless the Administrative Agent shall have received notice from any Obligor
prior to the date on which any payment is due to the Lenders hereunder that the
Obligor will not make such payment in full, the Administrative Agent may assume
that the Obligor has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Obligor shall not
have so made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.
 
(f)  Except as provided otherwise in Section 2.08, any amount payable by the
Obligor hereunder or under any Note that is not paid when due (whether at stated
maturity, by acceleration or otherwise) shall (to the fullest extent permitted
by law) bear interest from the date when due until paid in full at the Default
Rate.
 
(g)  To the extent that any payment by or on behalf of the Obligor is made to
the Administrative Agent, any Fronting Bank or any Lender or the Administrative
Agent, any Fronting Bank or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Fronting Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
otherwise (a “Returned Payment”), then (i) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (ii) each Lender and the Fronting Bank
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the Fronting
Banks under clause (ii) of the preceding sentence shall survive the payment in
full of any amounts hereunder and the termination of this Agreement.
 
     SECTION 2.16.  Taxes.
 
(a)  Any and all payments by the Obligor hereunder and under any Note shall be
made, in accordance with Section 2.15, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, the Fronting Bank and the Administrative Agent, such taxes,
levies, imposts, deductions and charges in the nature of franchise taxes or
taxes measured by the gross receipts or net income of any Lender, the Fronting
Bank or the Administrative Agent by any jurisdiction in which such Lender, the
Fronting Bank or the Administrative Agent (as the case may be) is organized,
located or conducts business or any political subdivision thereof and, in the
case of each Lender, by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being herein
referred to as “Taxes”). If the Obligor shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender, the Fronting Bank or the Administrative Agent, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.16) such Lender, the Fronting Bank or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Obligor shall make such deductions and (iii) the
Obligor shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with Applicable Law.
 
 
26

--------------------------------------------------------------------------------


 
(b)  In addition, the Obligor agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under any Note or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Letter of Credit or any Note (herein referred to as “Other
Taxes”).
 
(c)  The Obligor agrees to indemnify each Lender, the Fronting Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.16) paid by such Lender, the Fronting Bank
or the Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date such Lender, the
Fronting Bank or the Administrative Agent (as the case may be) makes written
demand therefor.
 
(d)  Prior to the date of the issuing of the Letter of Credit in the case of
each Lender, and on the date of the Assignment and Acceptance pursuant to which
it became a Lender in the case of each other Lender, and from time to time
thereafter if requested by the Obligor or the Administrative Agent, each Lender
organized under the laws of a jurisdiction outside the United States shall
provide the Administrative Agent, the Fronting Bank and the Obligor with the
forms prescribed by the Internal Revenue Service of the United States certifying
that such Lender is exempt from United States withholding taxes with respect to
all payments to be made to such Lender hereunder and under any Note. If for any
reason during the term of this Agreement, any Lender becomes unable to submit
the forms referred to above or the information or representations contained
therein are no longer accurate in any material respect, such Lender shall
promptly notify the Administrative Agent, the Fronting Bank and the Obligor in
writing to that effect. Unless the Obligor, the Fronting Bank and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder or under any Note are not subject to United
States withholding tax, the Obligor, the Fronting Bank or the Administrative
Agent shall withhold taxes from such payments at the applicable statutory rate
in the case of payments to or for any Lender organized under the laws of a
jurisdiction outside the United States.
 
(e)  Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its best efforts (consistent with its internal policy and
legal and regulatory restrictions) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that may thereafter accrue and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(f)  Without prejudice to the survival of any other agreement of the Obligor
hereunder, the agreements and obligations of the Obligor contained in this
Section 2.16 shall survive the payment in full of principal and interest
hereunder and under any Note.
 
 
27

--------------------------------------------------------------------------------


 
            SECTION 2.17.  Sharing of Payments, Etc.
 
If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of set-off, or otherwise) on account of the Advances
made by it or participations in the Letter of Credit acquired by it (other than
pursuant to Section 2.02(c), 2.09, 2.11(c), 2.13, 2.16 or 8.05(b)) in excess of
its ratable share of payments on account of the Advances or the Letter of Credit
(as the case may be) obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
or participations in Letter of Credit acquired by them (as the case may be) as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Obligor agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.17 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Obligor in the amount of such participation.
 
            SECTION 2.18.  Noteless Agreement; Evidence of Indebtedness.
 
(a)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Obligor to such Lender resulting
from each Advance made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
 
(b)  The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Advance made hereunder, the Obligor thereof, the
Type thereof and the Interest Period (if any) with respect thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Obligor to each Lender hereunder, and (iii) the amount of any sum
received by the Administrative Agent hereunder from the Obligor and each
Lender’s share thereof.
 
(c)  The entries maintained in the accounts maintained pursuant to subsections
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Obligor to repay
such obligations in accordance with their terms.
 
(d)  Any Lender may request that its Advances be evidenced by a Note. In such
event, the Obligor shall prepare, execute and deliver to such Lender a Note
payable to the order of such Lender. Thereafter, the Advances evidenced by such
Note and interest thereon shall at all times (including after any assignment
pursuant to Section 8.08) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 8.08,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Borrowings once again be
evidenced as described in subsections (a) and (b) above.
 
            SECTION 2.19.  Reserved.
 
            SECTION 2.20.  Reserved.
 
 
28

--------------------------------------------------------------------------------



 
CONDITIONS OF LENDING AND ISSUING LETTERS OF CREDIT
 
            SECTION 2.21.  Conditions Precedent to Effectiveness.
 
This Agreement shall become effective on the date that the following conditions
shall be satisfied:
 
(a)  The Administrative Agent shall have received the following, each dated the
same date (except for the financial statements referred to in paragraph (iv)),
in form and substance satisfactory to the Administrative Agent and (except for
any Note) with one copy for the Fronting Bank and each Lender:
 
(i)  This Agreement, duly executed by each of the parties hereto, and Notes
requested by any Lender pursuant to Section 2.18(d), duly completed and executed
by the Obligor and payable to the order of such Lender.
 
(ii)  Certified copies of the resolutions of the Board of Directors of the
Obligor approving this Agreement and the other Loan Documents to which it is, or
is to be, a party and of all documents evidencing any other necessary corporate
action with respect to this Agreement and such Loan Documents;
 
(iii)  A certificate of the Secretary or an Assistant Secretary of the Obligor
certifying (A) the names and true signatures of the officers of the Obligor
authorized to sign each Loan Document to which the Obligor is, or is to become,
a party and the other documents to be delivered hereunder; (B) that attached
thereto are true and correct copies of the Organizational Documents of the
Obligor, in each case as in effect on such date; and (C) that attached thereto
are true and correct copies of all governmental and regulatory authorizations
and approvals (including the Obligor’s Approval, as applicable) required for the
due execution, delivery and performance by the Obligor of this Agreement and
each other Loan Document to which the Obligor is, or is to become, a party;
 
(iv)  Copies of the consolidated balance sheets of the Obligor and its
Subsidiaries as of December 31, 2005, and the related consolidated statements of
income, retained earnings and cash flows of the Obligor and its Subsidiaries for
the fiscal year then ended, certified by PricewaterhouseCoopers LLP, and the
unaudited consolidated balance sheets of the Obligor and its Subsidiaries as of
September 30, 2006 and related consolidated statements of income, retained
earnings and cash flows of the Obligor and its Subsidiaries for the three-month
period then ended, in all cases as amended and restated to the date of delivery;
 
(v)  An opinion of Gary D. Benz, Esq., counsel for the Obligor, substantially in
the form of Exhibit G hereto;
 
(vi)  An opinion of Akin Gump Strauss Hauer & Feld LLP, special counsel for the
Obligor, substantially in the form of Exhibit H hereto;
 
(vii)  Such other certifications, opinions, financial or other information,
approvals and documents as the Administrative Agent, the Fronting Bank or any
other Lender may reasonably request, all in form and substance satisfactory to
the Administrative Agent, the Fronting Bank or such other Lender (as the case
may be).
 
(b)  The Obligor shall have paid all of the fees required to be paid to the
Lenders, the Fronting Bank and the Administrator Agent, and all expenses related
to the preparation, execution and delivery of the Loan Documents.
 
 
29

--------------------------------------------------------------------------------


 
(c)  The Administrative Agent shall have received all documentation and
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act.
 
(d)  Evidence that the Primary Facility is effective and the Primary Letters of
Credit shall have been issued;
 
(e)  The Administrative Agent’s completion of all due diligence with respect to
the Obligor and its Subsidiaries in the scope and determination satisfactory to
the Administrative Agent.
 
            SECTION 2.22.  Conditions Precedent to Issuance of Letter of Credit.
 
The obligation of the Fronting Bank to issue, amend, extend or renew the Letter
of Credit, shall be subject to the further conditions precedent that on the date
of issuance:
 
(i)  The following statements shall be true (and each of the giving of the
applicable Letter of Credit Request and the acceptance of the Letter of Credit
by the Beneficiary shall constitute a representation and warranty by the Obligor
that on the date of such Extension of Credit such statements are true):
 
(A)  The representations and warranties of the Obligor contained in Section 4.01
hereof are true and correct on and as of the date of such Extension of Credit,
before and after giving effect to such Extension of Credit and to the
application of the proceeds therefrom, as though made on and as of such date;
 
(B)  No event has occurred and is continuing, or would result from such
Extension of Credit or from the application of the proceeds therefrom, that
constitutes an Event of Default with respect to the Obligor or would constitute
an Event of Default with respect to the Obligor but for the requirement that
notice be given or time elapse or both; and
 
(C)  Immediately following such Extension of Credit, (1) the aggregate amount of
Outstanding Credits shall not exceed the aggregate amount of the Commitments
then in effect, (2) the Outstanding Credits of any Lender shall not exceed the
amount of such Lender’s Commitment, (3) the aggregate principal amount of
Advances outstanding for the Obligor shall not exceed amounts authorized under
the Obligor’s Approval;
 
(ii)  The Obligor shall have delivered to the Administrative Agent copies of
such other approvals, opinions, and documents as the Administrative Agent, the
Fronting Bank or any other Lender (through the Administrative Agent) may
reasonably request.
 
            SECTION 2.23.  Conditions Precedent to Advance and Conversions.
 
The obligation of each Lender to make any Advance pursuant to Section 2.02 or to
Convert any Advance of the Obligor pursuant to Section 2.11 is subject to the
conditions precedent that on the date of such Advance or Conversion, as the case
may be:
 
(a)  The following statements shall be true (and the giving of the notice of
Borrowing pursuant to Section 2.02 or the notice of Conversion pursuant to
Section 2.11, as the case may be, shall constitute a representation and warranty
by the Obligor that on the date of such Advance or Conversion such statements
are true):
 
 
30

--------------------------------------------------------------------------------


 
(i)  The representations and warranties of the Obligor contained in Section 4.01
(other than subsections (f) and (g) thereof) are correct on and as of the date
of such Advance or Conversion, as the case may be, before and after giving
effect to such Advance or Conversion, as though made on and as of such date; and
 
(ii)  No event has occurred and is continuing or would result from such Advance
or Conversion, as the case may be, that constitutes an Event of Default or that
would constitute an Event of Default but for the requirement that notice be
given or time elapse or both; and
 
(b)  The Obligor shall have delivered to the Administrative Agent copies of such
other approvals, opinions, and documents as the Administrative Agent may
reasonably request.
 
 
ARTICLE III  
REPRESENTATIONS AND WARRANTIES
 
            SECTION 3.01.  Representations and Warranties of the Obligor.
 
The Obligor represents and warrants as follows:
 
(a)  Corporate Existence and Power. It is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is duly qualified to do business as a foreign corporation in and
is in good standing under the laws of each state in which the ownership of its
properties or the conduct of its business makes such qualification necessary
except where the failure to be so qualified would not have a material adverse
effect on its business or financial condition or its ability to perform its
obligations under the Loan Documents, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted.
 
(b)  Corporate Authorization. The execution, delivery and performance by it of
each Loan Document to which it is, or is to become, a party, have been duly
authorized by all necessary corporate action on its part and do not, and will
not, require the consent or approval of its shareholders, or any trustee or
holder of any Indebtedness or other obligation of it, other than such consents
and approvals as have been duly obtained, given or accomplished.
 
(c)  No Violation, Etc. Neither the execution, delivery or performance by it of
this Agreement or any other Loan Document to which it is, or is to become, a
party, nor the consummation by it of the transactions contemplated hereby or
thereby, nor compliance by it with the provisions hereof or thereof, conflicts
or will conflict with, or results or will result in a breach or contravention of
any of the provisions of its Organizational Documents, any Applicable Law, or
any indenture, mortgage, lease or any other agreement or instrument to which it
or any of its Affiliates is party or by which its property or the property of
any of its Affiliates is bound, or results or will result in the creation or
imposition of any Lien upon any of its property or the property of any of its
Affiliates except as provided herein. There is no provision of its
Organizational Documents, or any Applicable Law, or any such indenture,
mortgage, lease or other agreement or instrument that materially adversely
affects, or in the future is likely (so far as it can now foresee) to materially
adversely affect, its business, operations, affairs, condition, properties or
assets or its ability to perform its obligations under this Agreement or any
other Loan Document to which it is, or is to become, a party. The Obligor and
each of its Subsidiaries is in compliance with all laws (including, without
limitation, ERISA and Environmental Laws), regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and could
not reasonably be expected to have a material adverse effect on (i) the
business, assets, operations, condition (financial or otherwise) or prospects of
the Obligor and its Subsidiaries taken as a whole, or (ii) the legality,
validity or enforceability of any of the Loan Documents or the rights, remedies
and benefits available to the parties thereunder or the ability of the Obligor
to perform its obligations under the Loan Documents.
 
 
31

--------------------------------------------------------------------------------


 
(d)  Governmental Actions. No Governmental Action is or will be required in
connection with the execution, delivery or performance by it, or the
consummation by it of the transactions contemplated by this Agreement or any
other Loan Document to which it is, or is to become, a party other than the SEC
Order.
 
(e)  Execution and Delivery. This Agreement and the other Loan Documents to
which it is, or is to become, a party have been or will be (as the case may be)
duly executed and delivered by it, and this Agreement is, and upon execution and
delivery thereof each other Loan Document will be, the legal, valid and binding
obligation of it enforceable against it in accordance with its terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ rights generally.
 
(f)  Litigation. Except as disclosed with respect to ATSI and FES, in the
Obligor’s Annual Report on Form 10-K for the fiscal year ended December 31,
2005, its Quarterly Report on Form 10-Q for the quarter ended September 30, 2006
and its Current Reports on Form 8-K filed in 2006 prior to the date hereof
(copies of which have been furnished to each Bank), there is no pending or
threatened action or proceeding (including, without limitation, any proceeding
relating to or arising out of Environmental Laws) affecting it or any of its
Subsidiaries before any court, governmental agency or arbitrator that has a
reasonable possibility of having a material adverse effect on the business,
condition (financial or otherwise), results of operations or prospects of it and
its consolidated subsidiaries, taken as a whole, or on the ability of the
Obligor to perform its obligations under this Agreement or any other Loan
Document, and there has been no development in the matters disclosed in such
filings that has had such a material adverse effect.
 
(g)  Financial Statements; Material Adverse Change. The consolidated balance
sheets of the Obligor and its Subsidiaries as at December 31, 2005, and the
related consolidated statements of income, retained earnings and cash flows of
the Obligor and its Subsidiaries for the fiscal year then ended, certified by
PricewaterhouseCoopers LLP, independent public accountants, and the unaudited
consolidated balance sheet of the Obligor and its Subsidiaries as at September
30, 2006, and the related consolidated statements of income, retained earnings
and cash flows of the Obligor and its Subsidiaries for the nine months then
ended, copies of each of which have been furnished to each Lender and the
Fronting Bank, in all cases as amended and restated to the date hereof, present
fairly the consolidated financial position of the Obligor and its Subsidiaries
as at such dates and the consolidated results of the operations of the Obligor
and its Subsidiaries for the periods ended on such dates, all in accordance with
GAAP consistently applied. Except as disclosed in the Obligor’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2005, its Quarterly Report on
form 10-Q for the quarter ended September 30, 2006 and its Current Reports on
Form 8-K filed in 2006 prior to the date hereof (copies of which have been
furnished to each Lender), there has been no material adverse change in the
business, condition (financial or otherwise), results of operations or prospects
of the Obligor and its Consolidated Subsidiaries, taken as a whole, since
December 31, 2005.
 
(h)  ERISA.
 
(i)  No Termination Event has occurred or is reasonably expected to occur with
respect to any Plan.
 
(ii)  Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) with respect to each Plan, copies of which have been filed
with the Internal Revenue Service and furnished to the Lenders, is complete and
accurate and fairly presents the funding status of such Plan, and since the date
of such Schedule B there has been no material adverse change in such funding
status.
 
(iii)  Neither it nor any member of the Controlled Group has incurred nor
reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan.
 
 
32

--------------------------------------------------------------------------------


 
(i)  Taxes. The Obligor and each of its Subsidiaries has filed all tax returns
(federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, or provided adequate reserves for
payment thereof in accordance with GAAP other than such taxes that the Obligor
or its Subsidiary is contesting in good faith by appropriate legal proceedings.
 
(j)  Use of Proceeds. The proceeds of each Extension of Credit and the Letter of
Credit will be used solely to support the obligations under the Primary
Reimbursement Agreement and the proceeds of Advances shall be used solely to
reimburse Drawings under the Letter of Credit.
 
(k)  Margin Stock. After applying the proceeds of each Extension of Credit, not
more than 25% of the value of the assets of the Obligor and its Subsidiaries
subject to the restrictions of Section 5.03(a) or (b) will consist of or be
represented by Margin Stock. The Obligor is not engaged in the business of
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Extension of Credit will be used to purchase or carry any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock.
 
(l)  Investment Company. The Obligor is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or an “investment advisor” within the meaning
of the Investment Advisers Act of 1940, as amended.
 
(m)  No Event of Default. No event has occurred and is continuing that
constitutes an Event of Default or that would constitute an Event of Default
(including, without limitation, an Event of Default under Section 6.01(e)) but
for the requirement that notice be given or time elapse or both.
 
(n)  Solvency.  (i)  The fair saleable value of its assets will exceed the
amount that will be required to be paid on or in respect of the probable
liability on its existing debts and other liabilities (including contingent
liabilities) as they mature; (ii) its assets do not constitute unreasonably
small capital to carry out its business as now conducted or as proposed to be
conducted; (iii) it does not intend to incur debts beyond its ability to pay
such debts as they mature (taking into account the timing and amounts of cash to
be received by it and the amounts to be payable on or in respect of its
obligations); and (iv) it does not believe that final judgments against it in
actions for money damages presently pending will be rendered at a time when, or
in an amount such that, it will be unable to satisfy any such judgments promptly
in accordance with their terms (taking into account the maximum reasonable
amount of such judgments in any such actions and the earliest reasonable time at
which such judgments might be rendered). Its cash flow, after taking into
account all other anticipated uses of its cash (including the payments on or in
respect of debt referred to in clause (iii) above), will at all times be
sufficient to pay all such judgments promptly in accordance with their terms.
 
(o)  No Material Misstatements. The reports, financial statements and other
written information furnished by or on behalf of the Obligor to the
Administrative Agent, the Fronting Bank or any Lender pursuant to or in
connection with the Loan Documents and the transactions contemplated thereby do
not contain and will not contain, when taken as a whole, any untrue statement of
a material fact and do not omit and will not omit, when taken as a whole, to
state any fact necessary to make the statements therein, in the light of the
circumstances under which they were or will be made, not misleading in any
material respect.
 
 
33

--------------------------------------------------------------------------------


 
ARTICLE I
COVENANTS OF THE OBLIGOR
 
            SECTION 4.01.  Affirmative Covenants of the Obligor.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Obligor hereunder shall remain unpaid, the Letter of
Credit shall remain outstanding or any Lender shall have any Commitment
hereunder, the Obligor will:
 
(a)  Preservation of Corporate Existence, Etc. (i) Without limiting the right of
the Obligor to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of
Section 5.03(c) hereof, preserve and maintain its corporate existence in the
state of its incorporation and qualify and remain qualified as a foreign
corporation in each jurisdiction in which such qualification is reasonably
necessary in view of its business and operations or the ownership of its
properties and (ii) preserve, renew and keep in full force and effect the
rights, privileges and franchises necessary or desirable in the normal conduct
of its business.
 
(b)  Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
and orders of any Governmental Authority, the noncompliance with which would
materially and adversely affect the business or condition of the Obligor and its
Subsidiaries, taken as a whole, such compliance to include, without limitation,
compliance with the Patriot Act, regulations promulgated by the U.S. Treasury
Department Office of Foreign Assets Control, Environmental Laws and ERISA and
paying before the same become delinquent all material taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
compliance with any of the foregoing is then being contested in good faith by
appropriate legal proceedings.
 
(c)  Maintenance of Insurance, Etc. Maintain insurance with responsible and
reputable insurance companies or associations or through its own program of
self-insurance in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Obligor operates and furnish to the
Administrative Agent, within a reasonable time after written request therefor,
such information as to the insurance carried as any Lender or the Fronting Bank,
through the Administrative Agent, may reasonably request.
 
(d)  Inspection Rights. At any reasonable time and from time to time as the
Administrative Agent, the Fronting Bank or any Lender may reasonably request,
permit the Administrative Agent, the Fronting Bank or such Lender or any agents
or representatives thereof to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Obligor and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Obligor and any of its Subsidiaries with any of their respective officers or
directors; provided, however, that the Obligor reserves the right to restrict
access to any of its Subsidiaries’ generating facilities in accordance with
reasonably adopted procedures relating to safety and security. The
Administrative Agent, the Fronting Bank and each Lender agree to use reasonable
efforts to ensure that any information concerning the Obligor or any of its
Subsidiaries obtained by the Administrative Agent, the Fronting Bank or such
Lender pursuant to this subsection (d) or subsection (g) that is not contained
in a report or other document filed with the SEC, distributed by the Obligor to
its security holders or otherwise generally available to the public, will, to
the extent permitted by law and except as may be required by valid subpoena or
in the normal course of the Administrative Agent’s, the Fronting Bank’s or such
Lender’s business operations be treated confidentially by the Administrative
Agent, the Fronting Bank or such Lender, as the case may be, and will not be
distributed or otherwise made available by the Administrative Agent, the
Fronting Bank or such Lender, as the case may be, to any Person, other than the
Administrative Agent’s, the Fronting Bank’s or such Lender’s employees,
authorized agents or representatives (including, without limitation, attorneys
and accountants).
 
 
34

--------------------------------------------------------------------------------


 
(e)  Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in which entries shall be made of all financial transactions
and the assets and business of the Obligor and each of its Subsidiaries in
accordance with GAAP.
 
(f)  Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
that are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Obligor or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.
 
(g)  Reporting Requirements. Furnish, or cause to be furnished, to the
Administrative Agent, with sufficient copies for each Lender and the Fronting
Bank, the following:
 
(i)  promptly after the occurrence of any Event of Default, the statement of an
authorized officer of the Obligor setting forth details of such Event of Default
and the action that the Obligor has taken or proposes to take with respect
thereto;
 
(ii)  as soon as available and in any event within 50 days after the close of
each of the first three quarters in each fiscal year of the Obligor,
consolidated balance sheets of the Obligor and its Subsidiaries as at the end of
such quarter and consolidated statements of income of the Obligor and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, fairly presenting the financial
condition of the Obligor and its Subsidiaries as at such date and the results of
operations of the Obligor and its Subsidiaries for such period and setting forth
in each case in comparative form the corresponding figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and duly certified
(subject to year-end audit adjustments) by the chief financial officer,
treasurer, assistant treasurer or controller of the Obligor as having been
prepared in accordance with GAAP consistently applied;
 
(iii)  as soon as available and in any event within 105 days after the end of
each fiscal year of the Obligor, a copy of the annual report for such year for
the Obligor and its Subsidiaries, containing consolidated and consolidating
financial statements of the Obligor and its Subsidiaries for such year certified
in a manner acceptable to the Lenders and the Fronting Bank by
PricewaterhouseCoopers LLP or other independent public accountants acceptable to
the Lenders and the Fronting Bank, together with statements of projected
financial performance prepared by management for the next fiscal year, in form
satisfactory to the Administrative Agent;
 
(iv)  concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Obligor (A) stating whether
he has any knowledge of the occurrence at any time prior to the date of such
certificate of an Event of Default not theretofore reported pursuant to the
provisions of clause (i) of this subsection (g) or of the occurrence at any time
prior to such date of any such Event of Default, except Events of Default
theretofore reported pursuant to the provisions of clause (i) of this
subsection (g) and remedied, and, if so, stating the facts with respect thereto,
and (B) setting forth in a true and correct manner, the calculation of the
ratios contemplated by Section 5.02 hereof, as of the date of the most recent
financial statements accompanying such certificate, to show the Obligor’s
compliance with or the status of the financial covenants contained in
Section 5.02 hereof;
 
(v)  promptly after the sending or filing thereof, copies of any reports that
the Obligor sends to any of its securityholders, and copies of all reports on
Form 10-K, Form 10-Q or Form 8-K that the Obligor or any of its Subsidiaries
files with the SEC;
 
 
35

--------------------------------------------------------------------------------


 
(vi)  as soon as possible and in any event (A) within 30 days after the Obligor
or any member of the Controlled Group knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Plan has occurred and (B) within 10 days after the Obligor
or any member of the Controlled Group knows or has reason to know that any other
Termination Event with respect to any Plan has occurred, a statement of the
chief financial officer of the Obligor describing such Termination Event and the
action, if any, that the Obligor or such member of the Controlled Group, as the
case may be, proposes to take with respect thereto;
 
(vii)  promptly and in any event within two Business Days after receipt thereof
by the Obligor or any member of the Controlled Group from the PBGC, copies of
each notice received by the Obligor or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
 
(viii)  promptly and in any event within 30 days after the filing thereof with
the Internal Revenue Service, copies of each Schedule B (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
 
(ix)  promptly and in any event within five Business Days after receipt thereof
by the Obligor or any member of the Controlled Group from a Multiemployer Plan
sponsor, a copy of each notice received by the Obligor or any member of the
Controlled Group concerning the imposition of withdrawal liability pursuant to
Section 4202 of ERISA;
 
(x)  promptly and in any event within five Business Days after Moody’s or S&P
has changed any relevant Reference Rating, notice of such change; and
 
(xi)  such other information respecting the condition or operations, financial
or otherwise, of the Obligor or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements that the Obligor
or any Subsidiary files with the SEC or any national securities exchange, as the
Administrative Agent or the Fronting Bank or any Lender (through the
Administrative Agent) may from time to time reasonably request.
 
(h)  Obligor Approvals. Maintain the Obligor’s Approval in full force and effect
and comply with all terms and conditions thereof until all amounts outstanding
under the Loan Documents shall have been repaid or paid (as the case may be) and
the Termination Date has occurred.
 
            SECTION 4.02.  Debt to Capitalization Ratio.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Obligor hereunder shall remain unpaid, the Letter of
Credit shall remain outstanding or any Lender shall have any Commitment to the
Obligor hereunder, the Obligor will maintain a Debt to Capitalization Ratio of
no more than 0.65 to 1.00 (determined as of the last day of each fiscal
quarter).
 
            SECTION 4.03.  Negative Covenants of the Obligor.
 
Unless the Majority Lenders shall otherwise consent in writing, so long as any
amount payable by the Obligor hereunder shall remain unpaid, the Letter of
Credit shall remain outstanding or any Lender shall have any Commitment to the
Obligor hereunder, the Obligor will not:
 
 
36

--------------------------------------------------------------------------------


 
(a)  Sales, Etc. (i) Sell, lease, transfer or otherwise dispose of any shares of
common stock of any domestic Significant Subsidiary, whether now owned or
hereafter acquired by the Obligor, or permit any Significant Subsidiary that is
a Subsidiary of the Obligor to do so or (ii) permit the Obligor or any
Subsidiary to sell, lease, transfer or otherwise dispose of (whether in one
transaction or a series of transactions) assets located in The United States of
America representing in the aggregate more than 15% (determined at the time of
each such transaction) of the value of all of the consolidated fixed assets of
the Obligor, as reported on the most recent consolidated balance sheet of the
Obligor, to any entity other than the Obligor or any of its wholly owned direct
or indirect Subsidiaries or, in the case of TE, to Centerior Funding
Corporation; provided, however, that this provision shall not restrict the
transfer of nuclear and fossil generation assets from Penn, OE, CEI and TE to
FirstEnergy Nuclear Generation Corp. and FirstEnergy Generation Corp.,
respectively (the “Generation Transfers”).
 
(b)  Liens, Etc. Create or suffer to exist, or permit any Significant Subsidiary
that is a Subsidiary of the Obligor to create or suffer to exist, any Lien upon
or with respect to any of its properties (including, without limitation, any
shares of any class of equity security of any Significant Subsidiary that is a
Subsidiary of the Obligor), in each case to secure or provide for the payment of
Indebtedness, other than (i) liens consisting of (A) pledges or deposits in the
ordinary course of business to secure obligations under worker’s compensation
laws or similar legislation, (B) deposits in the ordinary course of business to
secure, or in lieu of, surety, appeal, or customs bonds to which the Obligor or
Significant Subsidiary is a party, (C) pledges or deposits in the ordinary
course of business to secure performance in connection with bids, tenders or
contracts (other than contracts for the payment of money), or (D) materialmen’s,
mechanics’, carriers’, workers’, repairmen’s or other like Liens incurred in the
ordinary course of business for sums not yet due or currently being contested in
good faith by appropriate proceedings diligently conducted, or deposits to
obtain in the release of such Liens; (ii) purchase money liens or purchase money
security interests upon or in any property acquired or held by the Obligor or
Significant Subsidiary in the ordinary course of business, which secure the
purchase price of such property or secure indebtedness incurred solely for the
purpose of financing the acquisition of such property; (iii) Liens existing on
the property of any Person at the time that such Person becomes a direct or
indirect Significant Subsidiary of the Obligor or Significant Subsidiary;
provided that such Liens were not created to secure the acquisition of such
Person; (iv) Liens in existence on the date of this Agreement; (v) Liens created
by any First Mortgage Indenture, so long as (A) under the terms thereof no
“event of default” (howsoever designated) in respect of any bonds issued
thereunder will be triggered by reference to an Event of Default or Unmatured
Default and (B) no such Liens shall apply to assets acquired from the Obligor or
any Significant Subsidiary if such assets were free of Liens (other than as a
result of a release of such Liens in contemplation of such acquisition)
immediately prior to any such acquisition; (vi) Liens on assets of ATSI to
secure Indebtedness of ATSI, provided, however, that the aggregate principal
amount of Indebtedness secured by such Liens shall not at any time exceed 60% of
the depreciated book value of the property subject to such Liens; (vii) Liens
securing Stranded Cost Securitization Bonds; (viii)  Liens on cash (in an
aggregate amount not to exceed $270,000,000) pledged to secure reimbursement
obligations for letters of credit issued for the account of OE; (ix) Liens on
assets transferred in the Generation Transfers in favor of the transferor
thereof; and (x) Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any Lien referred to in
the foregoing clauses (i) through (ix); provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement, as the case may be, shall be
limited to all or a part of the property or Indebtedness that secured the Lien
so extended, renewed or replaced (and any improvements on such property).
 
 
37

--------------------------------------------------------------------------------


 
(c)  Mergers, Etc. Merge with or into or consolidate with or into any other
Person, or permit any of its Subsidiaries to do so unless (i) immediately after
giving effect thereto, no event shall occur and be continuing that constitutes
an Event of Default, (ii) the consolidation or merger shall not materially and
adversely affect the ability of the Obligor (or its successor by merger or
consolidation as contemplated by clause (i) of this subsection (c)) to perform
its obligations hereunder or under any other Loan Document, and (iii) in the
case of any merger or consolidation to which the Obligor is a party, the
corporation formed by such consolidation or into which the Obligor shall be
merged shall assume the Obligor’s obligations under this Agreement and the other
Loan Documents to which it is a party in a writing satisfactory in form and
substance to the Majority Lenders and the Fronting Bank.
 
(d)  Compliance with ERISA. (i) Enter into any “prohibited transaction” (as
defined in Section 4975 of the Code, and in ERISA) involving any Plan that may
result in any liability of the Obligor to any Person that (in the opinion of the
Majority Lenders and the Fronting Bank) is material to the financial position or
operations of the Obligor or (ii) allow or suffer to exist any other event or
condition known to the Obligor that results in any liability of the Obligor to
the PBGC that (in the opinion of the Majority Lenders and the Fronting Bank) is
material to the financial position or operations of the Obligor. For purposes of
this subsection (d), “liability” shall not include termination insurance
premiums payable under Section 4007 of ERISA.
 
(e)  Use of Proceeds. Use the proceeds of any Advance for any purpose other than
to reimburse the Fronting Bank for Drawings under the Letter of Credit.
 
 
ARTICLE V
EVENTS OF DEFAULT
 
            SECTION 5.01.  Events of Default.
 
If any of the following events shall occur and be continuing (an “Event of
Default”):
 
(a)  Any principal of, or interest on, any Advance, or any Reimbursement
Obligation, or any fees or other amounts payable hereunder shall not be paid by
the Obligor when the same become due and payable; or
 
(b)  Any representation or warranty made by the Obligor (or any of its officers)
in any Loan Document or in connection with any Loan Document shall prove to have
been incorrect or misleading in any material respect when made; or
 
(c)  (i) The Obligor shall fail to perform or observe any covenant set forth in
Section 5.02 or Section 5.03 on its part to be performed or observed or (ii) the
Obligor shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document on its part to be
performed or observed and such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Obligor by the
Administrative Agent or any Lender; or
 
(d)  Any material provision of this Agreement or any other Loan Document shall
at any time and for any reason cease to be valid and binding upon the Obligor,
except pursuant to the terms thereof, or shall be declared to be null and void,
or the validity or enforceability thereof shall be contested by the Obligor or
any Governmental Authority, or the Obligor shall deny that it has any or further
liability or obligation under this Agreement or any other Loan Document; or
 
 
38

--------------------------------------------------------------------------------


 
(e)  The Obligor or any Significant Subsidiary that is a Subsidiary of the
Obligor shall fail to pay any principal of or premium or interest on any
Indebtedness (other than, Indebtedness owed under this Agreement) that is
outstanding in a principal amount in excess of $50,000,000 in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or
 
(f)  The Obligor or any Significant Subsidiary that is a Subsidiary of the
Obligor shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Obligor or any Significant Subsidiary that is a
Subsidiary of the Obligor seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition or arrangement with creditors, a readjustment
of its debts, in each case under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted or acquiesced in by it),
either such proceeding shall remain undismissed or unstayed for a period of
60 consecutive days, or any of the actions sought in such proceeding (including,
without limitation, the entry of an order for relief against, or the appointment
of a receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Obligor or any Significant
Subsidiary that is a Subsidiary of the Obligor shall take any corporate action
to authorize or to consent to any of the actions set forth above in this
subsection (f); or
 
(g)  Any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $50,000,000 shall be rendered by a court of
final adjudication against the Obligor or any Significant Subsidiary that is a
Subsidiary of the Obligor and either (i) valid enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
 
(h)  Any Termination Event with respect to a Plan shall have occurred, and, 30
days after notice thereof shall have been given to the Obligor by the
Administrative Agent or any Lender, (i) such Termination Event (if correctable)
shall not have been corrected and (ii) the then Unfunded Vested Liabilities of
such Plan exceed $10,000,000 (or in the case of a Termination Event involving
the withdrawal of a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer’s proportionate share of such excess shall
exceed such amount), or the Obligor or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the Plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an amount exceeding $10,000,000;
or
 
(i)  Any change in Applicable Law or any Governmental Action shall occur that
has the effect of making the transactions contemplated by this Agreement or any
other Loan Document unauthorized, illegal or otherwise contrary to Applicable
Law with respect to the Obligor; or
 
 
39

--------------------------------------------------------------------------------


 
(j)  (i) the Obligor shall fail to own directly or indirectly 100% of the issued
and outstanding shares of common stock of each Significant Subsidiary, (ii) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Obligor (or other securities convertible into
such securities) representing 30% or more of the combined voting power of all
securities of the Obligor entitled to vote in the election of directors;
(iii) commencing after December 5, 2006, individuals who as of December 5, 2006
were directors shall have ceased for any reason to constitute a majority of the
Board of Directors of the Obligor unless the Persons replacing such individuals
were nominated by the stockholders or the Board of Directors of the Obligor in
accordance with the Obligor’s Organizational Documents; or (iv) 90 days shall
have elapsed after any Person or two or more Persons acting in concert shall
have entered into a contract or arrangement that upon consummation will result
in its or their acquisition of, or control over, securities of the Obligor (or
other securities convertible into such securities) representing 30% or more of
the combined voting power of all securities of the Obligor entitled to vote in
the election of directors (each a “Change of Control”).
 
(k)  An “Event of Default” shall occur or be continuing under the Primary
Reimbursement Agreement.


then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, (i) by notice to the defaulting
Obligor, declare the obligation of each Lender to make Advances to the Obligor,
and the obligation of the Fronting Bank to issue the Letter of Credit, to be
terminated, whereupon the same shall forthwith terminate, and (ii) by notice to
the Obligor, declare the Advances made to the Obligor, an amount equal to the
aggregate Stated Amount of all issued but undrawn Letter of Credit, (such amount
being the “Letter of Credit Cash Cover”) and all other amounts payable under
this Agreement and the other Loan Documents by the Obligor to be forthwith due
and payable, whereupon such Advances and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Obligor;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Obligor or any Significant Subsidiary that is a
Subsidiary of the Obligor under the Bankruptcy Code, (A) the obligation of each
Lender to make Advances to the Obligor, and the obligation of the Fronting Bank
to issue the Letter of Credit, shall automatically be terminated and (B) all
Advances made to the Obligor, the Letter of Credit Cash Cover with respect to
the Obligor and all other amounts payable under this Agreement by the Obligor
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
the Obligor. In the event that the Obligor is required to pay the Letter of
Credit Cash Cover pursuant to this Section, such payment shall be made in
immediately available funds to the Administrative Agent, which shall hold such
funds as collateral pursuant to arrangements satisfactory to the Administrative
Agent and the Fronting Bank to secure Reimbursement Obligations in respect of
the Letter of Credit then outstanding.
 
 
40

--------------------------------------------------------------------------------


 
ARTICLE VI  
THE ADMINISTRATIVE AGENT
 
            SECTION 6.01.  Authorization and Action.
 
Each Lender, each Fronting Bank hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Majority Lenders, and such instructions shall be binding upon all Lenders
and all Fronting Bank; provided, however, that the Administrative Agent shall
not be required to take any action that exposes the Administrative Agent to
personal liability or that is contrary to this Agreement or applicable law. The
Administrative Agent agrees to give to each Lender and the Fronting Bank prompt
notice of each notice given to it by the Obligor pursuant to the terms of this
Agreement and to promptly forward to each Lender and the Fronting Bank the
financial statements and any other certificates or statements delivered to the
Administrative Agent pursuant to Section 5.01(g).
 
            SECTION 6.02.  Administrative Agent’s Reliance, Etc.
 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable to any Lender, the Fronting Bank or the Obligor for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (i) may treat each Lender listed in the Register as a
“Lender” with a Commitment in the amount recorded in the Register until the
Administrative Agent receives and accepts an Assignment and Acceptance entered
into by a Lender listed in the Register, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.08, at which time the Administrative Agent
will make such recordations in the Register as are appropriate to reflect the
assignment effected by such Assignment and Acceptance; (ii) may consult with
legal counsel (including counsel for the Obligor), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender or the Fronting Bank and shall not be responsible
to any Lender or the Fronting Bank for any statements, warranties or
representations (whether written or oral) made in or in connection with the Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of the Obligor or to inspect the property (including
the books and records) of the Obligor; (v) shall not be responsible to any
Lender or the Fronting Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier,
telegram or cable) believed by it in good faith to be genuine and signed or sent
by the proper party or parties.
 
 
41

--------------------------------------------------------------------------------


 
            SECTION 6.03.  FIST, Wachovia and Affiliates.
 
With respect to its Commitment and the Advances made by it and any Note issued
to it, each of FIST and Wachovia shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the Administrative Agent or the Fronting Bank (as the case may be); and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
each of FIST and Wachovia in its individual capacity. Each of FIST and Wachovia
and its Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, the Obligor,
any of its respective subsidiaries and any Person who may do business with or
own securities of the Obligor or any such subsidiary, all as if FIST or Wachovia
were not the Administrative Agent or the Fronting Bank (as the case may be) and
without any duty to account therefor to the Lenders or the Fronting Bank.
 
            SECTION 6.04.  Lender Credit Decision.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Bank or any other Lender and based on the
financial statements referred to in Section 4.01(g) and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Fronting Bank or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement.
 
            SECTION 6.05.  Indemnification.
 
The Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Obligor), ratably according to the amounts of their respective
Commitments, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Administrative Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such expenses are reimbursable by the Obligor but for which
the Administrative Agent is not reimbursed by the Obligor.
 
 
42

--------------------------------------------------------------------------------


 
            SECTION 6.06.  Successor Administrative Agent.
 
The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Fronting Bank and the Obligor and may be removed at any time
with or without cause by the Majority Lenders and the Fronting Bank. Upon any
such resignation or removal, the Majority Lenders and the Fronting Bank shall
have the right, with the prior written consent of the Obligor (unless an Event
of Default or an Unmatured Default has occurred and is continuing), which
consent shall not be unreasonably withheld or delayed, to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Majority Lenders and the Fronting Bank, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Majority Lenders’ and the Fronting Bank’s
removal of the retiring Administrative Agent, then the retiring Administrative
Agent may, on behalf of the Lenders and the Fronting Bank, appoint a successor
Administrative Agent, which shall be a commercial bank described in clause
(i) or (ii) of the definition of “Eligible Assignee” and having a combined
capital and surplus of at least $250,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement. After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement. Notwithstanding the foregoing, if no Event of Default or Unmatured
Default shall have occurred and be continuing, then no successor Administrative
Agent shall be appointed under this Section 7.06 without the prior written
consent of the Obligor, which consent shall not be unreasonably withheld or
delayed.
 
 
ARTICLE VII
MISCELLANEOUS
 
            SECTION 7.01.  Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement , nor consent to any
departure by the Obligor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all the Lenders, do any of the
following: (a) waive any of the conditions specified in Section 3.01, 3.02, 3.03
or 3.04 (b) increase the Commitments of the Lenders or subject the Lenders to
any additional obligations, (c) reduce the principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (d) postpone any date
fixed for any payment of principal of, or interest on, the Advances or any fees
or other amounts payable hereunder, (e) change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Advances, the aggregate
undrawn amount of the Letter of Credit or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder or
(f) amend this Section 8.01; and provided, further, that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement; and provided, further,
that no amendment, waiver or consent that would adversely affect the rights of,
or increase the obligations of, the Fronting Bank, or that would alter any
provision hereof relating to or affecting the Letter of Credit, shall be
effective unless agreed to in writing by the Fronting Bank; and provided,
further, that this Agreement may be amended and restated without the consent of
any Lender, the Fronting Bank or the Administrative Agent if, upon giving effect
to such amendment and restatement, such Lender, the Fronting Bank or the
Administrative Agent, as the case may be, shall no longer be a party to this
Agreement (as so amended and restated) or have any Commitment or other
obligation hereunder (including, without limitation, any obligation to make
payment on account of a Drawing) and shall have been paid in full all amounts
payable hereunder to such Lender, the Fronting Bank or the Administrative Agent,
as the case may be.
 
 
43

--------------------------------------------------------------------------------


 
            SECTION 7.02.  Notices, Etc.
 
Unless specifically provided otherwise in this Agreement, all notices and other
communications provided for hereunder shall be in writing (including telecopier,
telegraphic or cable communication) and mailed, telecopied, telegraphed, cabled
or delivered, if to the Obligor, to it in care of the Obligor at its address at
76 South Main Street, Akron, Ohio 44308, Attention: Treasurer, Telecopy: (330)
384-3772; if to any Lender, at its Domestic Lending Office specified opposite
its name on Schedule I hereto or at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender; if to the
Administrative Agent, at its address at One Wachovia Center, 301 South College
Street, 7th Floor Charlotte, North Carolina 28288, Attention: Michael J.
Kolosowsky; if to the Fronting Bank identified on Schedule II hereto, at the
address specified opposite its name on Schedule II hereto; if to any other
Fronting Bank, at such address as shall be designated by the Fronting Bank in a
written notice to the other parties; or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties.
All such notices and communications shall, when mailed, telecopied, telegraphed
or cabled, be effective when deposited in the mails, telecopied, delivered to
the telegraph company or delivered to the cable company, respectively, except
that notices and communications to the Administrative Agent or the Fronting Bank
pursuant to Article II or VII shall not be effective until received by the
Administrative Agent or the Fronting Bank (as the case may be).
 
            SECTION 7.03.  Electronic Communications.
 
(a)  The Obligor hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under the Credit Agreement prior to the
scheduled date therefor, (iii) provides notice of any Unmatured Default or Event
of Default under the Credit Agreement or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of the Credit Agreement
and/or any Borrowing or other Extension of Credit thereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to an email address of
the Administrative Agent as specified by the Administrative Agent from time to
time or faxing the Communications to (704) 383-0661. In addition, the Obligor
agrees to continue to provide the Communications to the Administrative Agent in
the manner otherwise specified in this Agreement, but only to the extent
requested by the Administrative Agent.
 
(b)  The Obligor further agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission systems (the
“Platform”). The Obligor acknowledges that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.
 
 
44

--------------------------------------------------------------------------------


 
(c)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE OBLIGOR, ANY LENDER OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF THE COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
 
(d)  The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
 
(e)  Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
            SECTION 7.04.  No Waiver; Remedies.
 
No failure on the part of any Lender, the Fronting Bank or the Administrative
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
 

45

--------------------------------------------------------------------------------



SECTION 7.05    Costs and Expenses; Indemnification.
 
(a)  The Obligor agrees to pay on demand all costs and expenses incurred by
either the Administrative Agent or the Fronting Bank in connection with the
preparation, execution, delivery, syndication administration, modification and
amendment of this Agreement, any Note, the Letter of Credit and the other
documents to be delivered hereunder, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Fronting Bank with respect thereto and with respect to advising
the Administrative Agent and the Fronting Bank as to their rights and
responsibilities under this Agreement. The Obligor further agrees to pay on
demand all costs and expenses, if any (including, without limitation, reasonable
counsel fees and expenses of counsel), incurred by the Administrative Agent, the
Fronting Bank and the Lenders in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, any
Note and the other documents to be delivered hereunder, including, without
limitation, counsel fees and expenses in connection with the enforcement of
rights under this Section 8.05(a).
 
(b)  If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.11 or 2.14
or a prepayment pursuant to Section 2.12 or acceleration of the maturity of any
amounts owing hereunder pursuant to Section 6.01 or upon an assignment made upon
demand of the Obligor pursuant to Section 8.08(h) or for any other reason, the
Obligor shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
Conversion, including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance. The Obligor’s obligations under
this subsection (b) shall survive the repayment of all other amounts owing to
the Lenders and the Administrative Agent under this Agreement and the
termination of the Commitments.
 
(c)  The Obligor hereby agrees to indemnify and hold each Lender, the Fronting
Bank, the Administrative Agent and their respective Affiliates and their
respective officers, directors, employees and professional advisors (each, an
“Indemnified Person”) harmless from and against any and all claims, damages,
liabilities, costs or expenses (including reasonable attorney’s fees and
expenses, whether or not such Indemnified Person is named as a party to any
proceeding or is otherwise subjected to judicial or legal process arising from
any such proceeding) that any of them may incur or that may be claimed against
any of them by any Person (including the Obligor) by reason of or in connection
with or arising out of any investigation, litigation or proceeding related to
the Commitments or the commitment of the Fronting Bank hereunder and any use or
proposed use by the Obligor of the proceeds of any Extension of Credit or the
existence or use of the Letter of Credit or the amounts drawn thereunder, except
to the extent such claim, damage, liability, cost or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
The Obligor’s obligations under this Section 8.05(c) shall survive the repayment
of all amounts owing to the Lenders, the Fronting Bank and the Administrative
Agent under this Agreement and the termination of the Commitments, the
commitment of the Fronting Bank hereunder and the Letter of Credit. If and to
the extent that the obligations of the Obligor under this Section 8.05(c) are
unenforceable for any reason, the Obligor agrees to make the maximum payment in
satisfaction of such obligations that are not unenforceable that is permissible
under Applicable Law or, if less, such amount that may be ordered by a court of
competent jurisdiction.
 
(d)  To the extent permitted by law, the Obligor also agrees not to assert any
claim against any Indemnified Person on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to actual or direct
damages) in connection with, arising out of, or otherwise relating to this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances.
 
 
46

--------------------------------------------------------------------------------


 
            SECTION 7.06.  Right of Set-off.
 
Upon the occurrence and during the continuance of any Event of Default each
Lender and the Fronting Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, excluding,
however, any payroll accounts maintained by the Obligor with such Lender or the
Fronting Bank (as the case may be) if and to the extent that such Lender or the
Fronting Bank (as the case may be) shall have expressly waived its set-off
rights in writing in respect of such payroll account) at any time held and other
indebtedness at any time owing by such Lender or the Fronting Bank (as the case
may be) to or for the credit or the account of the Obligor against any and all
of the obligations of the Obligor now or hereafter existing under this
Agreement, whether or not such Lender or the Fronting Bank (as the case may be)
shall have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender and the Fronting Bank agrees promptly
to notify the Obligor after any such set-off and application made by such Lender
or the Fronting Bank (as the case may be), provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender and the Fronting Bank under this Section 8.06 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender or the Fronting Bank (as the case may be)
may have.
 
            SECTION 7.07.  Binding Effect.
 
This Agreement shall become effective when it shall have been executed by the
Obligor and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and the Fronting Bank that such Lender or the
Fronting Bank (as the case may be) has executed it and thereafter shall be
binding upon and inure to the benefit of the Obligor, the Administrative Agent,
the Fronting Bank and each Lender and their respective successors and permitted
assigns, except that the Obligor shall not have the right to assign its rights
or obligations hereunder or any interest herein without the prior written
consent of the Lenders and the Fronting Bank.
 
            SECTION 7.08.  Assignments and Participations.
 
(a)  Each Lender may, with the prior written consent of the Obligor, the
Fronting Bank (in the Fronting Bank’s sole discretion) and the Administrative
Agent (which consents, in the case of the Obligor and the Administrative Agent,
shall not unreasonably be withheld or delayed and, in the case of the Obligor,
shall not be required if an Event of Default then exists), assign to one or more
banks or other entities all or a portion of its rights and obligations, under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of its Commitment, the Advances owing to it and any Note held by
it); provided, however, that (i) each such assignment may be of a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement, (ii) the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $1,000,000 (or if less, the entire amount of such Lender’s Commitment)
and shall be an integral multiple of $1,000,000, (iii) each such assignment
shall be to an Eligible Assignee, and (iv) the parties to each such assignment
shall execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with any Note
subject to such assignment and a processing and recordation fee of $3,500. Upon
such execution, delivery, acceptance and recording, from and after the effective
date specified in each Assignment and Acceptance, (x) the assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations of a Lender hereunder and (y) the Lender assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its continuing obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto). Notwithstanding anything  to the
contrary in  this  Section, any Lender,  without the consent of the Obligor, may
assign  and  pledge all or any  portion
 

47

--------------------------------------------------------------------------------



of its rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitment, the Advances
owing to it and any Note held by it) to any direct or indirect counterparties in
swap agreements to the extent required in connection with the physical
settlement of any Lender’s obligations pursuant thereto.
 
(b)  By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the Obligor
or the performance or observance by the Obligor of any of their obligations
under this Agreement or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01(g) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, the Fronting Bank, such assigning Lender
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.
 
(c)  The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Obligor, the Administrative Agent, the Fronting Bank and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Obligor, the Fronting Bank or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note subject to such assignment, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Obligor and the Obligor shall deliver any Note requested pursuant
to Section 2.18 in favor of such assignee or assignor (as the case may be),
after giving effect to such assignment.
 
 
48

--------------------------------------------------------------------------------


 
(e)  Each Lender may sell participations to one or more Lenders or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitment, the Advances owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Obligor hereunder and its obligations to the
Fronting Bank hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) such Lender may not subject its ability to
consent to any modification of this Agreement to the prior consent of the bank
or other entity to which such participation was sold, except in the case of
proposed waivers or modifications with respect to interest, principal and fees
payable hereunder and under any Note and with respect to any extension of the
Termination Date, and (v) the Obligor, the Administrative Agent, the Fronting
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
(f)  Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.08, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Obligor furnished to such Lender by or on behalf of the Obligor;
provided, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any confidential information relating to the Obligor received by it from such
Lender.
 
(g)  Notwithstanding anything to the contrary set forth herein, any Lender may
assign, as collateral or otherwise, any of its rights hereunder and under any
Note (including, without limitation, its rights to receive payments of principal
and interest hereunder and under any Note) to (i) any Federal Reserve Bank,
(ii) any Affiliate of such Lender or (iii) any other Lender, in either case,
without notice to or consent of the Obligor, the Fronting Bank or the
Administrative Agent; provided, that no such assignment shall release the
assigning Lender from its obligations hereunder.
 
(h)  If any Lender shall make demand for payment under Section 2.13(a),
2.13(b) or 2.16, or shall deliver any notice to the Administrative Agent
pursuant to Section 2.14 resulting in the suspension of certain obligations of
the Lenders with respect to Eurodollar Rate Advances, then, within 30 days of
such demand (if, and only if, such payment demanded under Section 2.13(a),
2.13(b) or 2.16, as the case may be, shall have been made by the Obligor) or
such notice (if such suspension is still in effect), as the case may be, the
Obligor may demand that such Lender assign in accordance with this Section 8.08
to one or more Eligible Assignees designated by the Obligor all (but not less
than all) of such Lender’s Commitment and the Advances owing to it within the
next 15 days. If any such Eligible Assignee designated by the Obligor shall fail
to consummate such assignment on terms acceptable to such Lender, or if the
Obligor shall fail to designate any such Eligible Assignee for all of such
Lender’s Commitment or Advances, then such Lender may assign such Commitment and
Advances to any other Eligible Assignee in accordance with this Section 8.08
during such 15-day period; it being understood for purposes of this
Section 8.08(h) that such assignment shall be conclusively deemed to be on terms
acceptable to such Lender, and such Lender shall be compelled to consummate such
assignment to an Eligible Assignee designated by the Obligor, if such Eligible
Assignee shall agree to such assignment in substantially the form of Exhibit A
hereto and shall offer compensation to such Lender in an amount equal to the sum
of the principal amount of all Advances outs
 
 
49

--------------------------------------------------------------------------------


 
(i)  tanding to such Lender plus all interest accrued thereon to the date of
such payment plus all other amounts payable by the Obligor to such Lender
hereunder (whether or not then due) as of the date of such payment accrued in
favor of such Lender hereunder. Notwithstanding the foregoing, no Lender shall
make any assignment at any time pursuant to this subsection (h) if, at such
time, (i) an Event of Default or Unmatured Default has occurred and is
continuing, (ii) the Obligor has not satisfied all of its obligations hereunder
with respect to such Lender or (iii) such replacement of such Lender is not
acceptable to the Administrative Agent and the Fronting Bank.
 
(j)  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank identified as such in writing from time to time by the
Granting Bank to the Administrative Agent and the Obligor, the option to provide
to the Obligor all or any part of any Advance that such Granting Bank would
otherwise be obligated to make to the Obligor pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any such SPC
to make any Advance, (ii) if such SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Advance, the Granting Bank
shall be obligated to make such Advance pursuant to the terms hereof and
(iii) no SPC or Granting Bank shall be entitled to receive any greater amount
pursuant to Section 2.09 or 2.13 than the Granting Bank would have been entitled
to receive had the Granting Bank not otherwise granted such SPC the option to
provide any Advance to the Obligor. The making of an Advance by an SPC hereunder
shall utilize the Commitment of the Granting Bank to the same extent, and as if,
such Advance were made by such Granting Bank. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Bank would otherwise be liable so long as, and
to the extent that, the related Granting Bank provides such indemnity or makes
such payment. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against or join any other person in instituting against such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding the foregoing, the Granting Bank unconditionally agrees to
indemnify the Obligor, the Administrative Agent, the Fronting Bank and each
Lender against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be incurred by or asserted against the Obligor, the
Administrative Agent, the Fronting Bank or such Lender, as the case may be, in
any way relating to or arising as a consequence of any such forbearance or delay
in the initiation of any such proceeding against its SPC. Each party hereto
hereby acknowledges and agrees that no SPC shall have the rights of a Lender
hereunder, such rights being retained by the applicable Granting Bank.
Accordingly, and without limiting the foregoing, each party hereby further
acknowledges and agrees that no SPC shall have any voting rights hereunder and
that the voting rights attributable to any Advance made by an SPC shall be
exercised only by the relevant Granting Bank and that each Granting Bank shall
serve as the administrative agent and attorney-in-fact for its SPC and shall on
behalf of its SPC receive any and all payments made for the benefit of such SPC
and take all actions hereunder to the extent, if any, such SPC shall have any
rights hereunder. In addition, notwithstanding anything to the contrary
contained in this Agreement any SPC may, with notice to, but without the prior
written consent of, any other party hereto, assign all or a portion of its
interest in any Advances to the Granting Bank. This Section may not be amended
without the prior written consent of each Granting Bank, all or any part of
whose Advance is being funded by an SPC at the time of such amendment.
 
 
50

--------------------------------------------------------------------------------


 
SECTION 7.09.  Governing Law.
 
THIS AGREEMENT AND ANY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
            SECTION 7.10.  Consent to Jurisdiction; Waiver of Jury Trial.
 
(a)  To the fullest extent permitted by law, the Obligor hereby irrevocably
(i) submits to the non-exclusive jurisdiction of any New York State or Federal
court sitting in New York City and any appellate court from any thereof in any
action or proceeding arising out of or relating to this Agreement, any other
Loan Document or the Letter of Credit, and (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or in such Federal court. The Obligor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Obligor also
irrevocably consents, to the fullest extent permitted by law, to the service of
any and all process in any such action or proceeding by the mailing by certified
mail of copies of such process to the Obligor at its address specified in
Section 8.02. The Obligor agrees, to the fullest extent permitted by law, that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(b)  THE OBLIGOR, THE ADMINISTRATIVE AGENT, THE FRONTING BANK AND THE LENDERS
HEREBY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE LETTER OF CREDIT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED
HEREUNDER OR THEREUNDER.
 
            SECTION 7.11.  Severability. 
 
Any provision of this Agreement that is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
 
            SECTION 7.12.  Entire Agreement.
 
This Agreement and the Notes issued hereunder constitute the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, except (i) as expressly agreed in any such previous agreement
and (ii) for the Fee Letter and the Fronting Bank Fee Letters. Except as is
expressly provided for herein, nothing in this Agreement, expressed or implied,
is intended to confer upon any party other than the parties hereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement.
 
            SECTION 7.13.  Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
 
 
51

--------------------------------------------------------------------------------


 
            SECTION 7.14.  USA PATRIOT Act Notice.
 
Each Lender that is subject to the Patriot Act, the Fronting Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Obligor pursuant to the requirements of the Patriot Act that it is
required to obtain, verify and record information that identifies the Obligor,
which information includes the name and address of the Obligor and other
information that will allow such Lender, the Fronting Bank or the Administrative
Agent, as applicable, to identify the Obligor in accordance with the Patriot
Act.
 


 
[Signatures to Follow]
 


 



52

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Letter of Credit and
Reimbursement Agreement to be executed by their respective officers thereunto
duly authorized, as of the date first above written.
 


 

        FIRSTENERGY CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

 Name:    Title:



--------------------------------------------------------------------------------






        WACHOVIA FIXED INCOME STRUCTURED TRADING SOLUTIONS  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title 

 
 

